Exhibit 10.2

FIRST LEASE AMENDMENT

THIS FIRST LEASE AMENDMENT (“Amendment”) made as of the 28th day of May, 2019
(the “Effective Date”) by and between DS400OWNER, LLC (“Owner”), having an
office at 400 Madison Avenue, Suite 14B, New York, New York 10017 and REGENXBIO
INC. (“Tenant”), having an office at 9600 Blackwell Road, Suite 210, Rockville,
Maryland 20850.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Agreement of Lease, dated as of May 16, 2016,
by and between 400 Madison Holdings, LLC (“Prior Owner”),
predecessor-in-interest to Owner, as landlord, and Tenant, as tenant (the
“Existing Lease”), Prior Owner did demise and let to Tenant and Tenant did hire
and take from Prior Owner, a portion of the eighth (8th) floor, designated by
Prior Owner as Suite 8F (the “Existing Premises”), which the parties deem to
comprise approximately 3,865 square feet of rentable area (but such measurement
shall not constitute a representation or warranty of any kind by Owner as to the
actual square footage of the Existing Premises, rentable or otherwise, nor shall
such measurement be subject to confirmation), in the building known as 400
Madison Avenue, in the Borough of Manhattan, City and State of New York (the
“Building”) for a term to expire on October 31, 2020 (the “Current Expiration
Date”); and

WHEREAS, Owner desires to lease to Tenant and Tenant desires to hire from Owner,
in addition to the Existing Premises, certain space consisting of the balance of
the rentable portion of the eighth (8th) floor of the Building, which the
parties deem to comprise approximately 6,635 square feet of rentable area (but
such measurement shall not constitute a representation or warranty of any kind
by Owner as to the actual square footage of additional portion of the 8th floor
of the building, rentable or otherwise, nor shall such measurement be subject to
confirmation), as more particularly described in Exhibit A attached hereto and
made a part hereof, but excluding elements of the Building which penetrate
through the floor and janitor and electrical closets (the “Additional
Premises”); and

WHEREAS, the parties hereto desire to (i) add the Additional Premises to the
Existing Premises, on the terms and conditions of the Existing Lease, except as
otherwise set forth herein, (ii) extend the Current Expiration Date as set forth
in this Amendment and (iii) further amend the Existing Lease as set forth
herein. The Existing Lease, as amended by this Amendment, is hereinafter
referred to as the “Lease”.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the mutual receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Defined Terms. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease, unless otherwise defined
herein.

 

- 1 -



--------------------------------------------------------------------------------

2. Additional Premises.

(a) Effective as of the earlier to occur of (i) Owner’s First Amendment Work
Substantial Completion Date (as hereinafter defined) and (ii) the date on which
Tenant or anyone acting by, through or under Tenant takes possession of the
Additional Premises for any purpose other than for the performance of
Pre-possession Activities (the earlier of such dates being herein referred to as
the “Additional Premises Adjustment Date”), the Additional Premises shall be
added to the Existing Premises, as if originally included in the demise under
the Existing Lease. Effective from and after the Additional Premises Adjustment
Date and continuing until the Extension Period Expiration Date (as hereinafter
defined), (i) the term “Demised Premises”, “demised premises” or “Premises” as
used herein and in the Existing Lease shall be deemed to include both the
Existing Premises and the Additional Premises and (ii) the parties deem the
Demised Premises to comprise approximately 10,500 square feet of rentable area
(but such measurement shall not constitute a representation or warranty of any
kind by Owner as to the actual square footage of the Demised Premises, rentable
or otherwise, nor shall such measurement be subject to confirmation), as more
particularly described in Exhibit A-1 attached hereto and made a part hereof,
but excluding elements of the Building which penetrate through the floor and
janitor and electrical closets. Owner does hereby demise and let to Tenant and
Tenant does hereby hire and take from Owner the Additional Premises subject and
subordinate to each Superior Lease and Superior Mortgage as provided in the
Lease and upon and subject to all of the covenants, agreements, terms and
conditions of the Lease. Promptly after the occurrence of the Additional
Premises Adjustment Date, Owner and Tenant shall confirm the occurrence thereof
and confirm the Extension Period Expiration Date (as defined in Section 3 below)
by executing an instrument provided by Owner and reasonably satisfactory to
Tenant; provided, that, the failure by Owner or Tenant to execute such an
instrument shall not affect the occurrence of such dates as provided in this
Amendment.

(b) Notwithstanding the provisions of Section 2(a) above, Tenant may have access
to the Additional Premises prior to the Additional Premises Substantial
Completion Date solely for the performance of Pre-possession Activities in the
Additional Premises as and to the extent provided in, and subject to the
provisions of, Section 37(a)(ii) of the Existing Lease, it being agreed that,
with respect to the Additional Premises, references in said Section to (i) the
“Demised Premises” shall be deemed to refer to and mean the Additional Premises,
(ii) the “Substantial Completion Date” shall be deemed to refer to and mean the
Owner’s First Amendment Work Substantial Completion Date, (iii) the “Owner’s
Initial Work” shall be deemed to refer to and mean Owner’s First Amendment Work,
and (iv) the “Commencement Date” shall be deemed to refer to and mean the
Additional Premises Adjustment Date.

3. Extension Period. The term of the Lease is hereby extended for an additional
period (the “Extension Period”) to commence on November 1, 2020 (the “Extension
Period Commencement Date”) and to expire (unless the Lease shall be sooner
terminated in accordance with the terms of the Lease or pursuant to law) on the
day immediately preceding the seventh (7th) anniversary of the Additional
Premises Rent Commencement Date (as hereinafter defined), or if the Additional
Premises Rent Commencement Date is not the first day of a calendar month, on the
last day of the calendar month in which the seventh (7th) anniversary of the
Additional Premises Rent Commencement Date shall occur (as applicable, the
“Extension

 

- 2 -



--------------------------------------------------------------------------------

Period Expiration Date”), upon and subject to all the covenants, agreements,
terms, conditions and provisions set forth in the Existing Lease, except as
otherwise provided herein, with the same force and effect as if said term, as
hereby extended, were the term originally granted with respect to the Demised
Premises, under the Existing Lease. “Additional Premises Rent Commencement Date”
means the seven (7) month anniversary of the Additional Premises Adjustment
Date. From and after the date of this Amendment, the term “expiration date” or
“Expiration Date” as used herein and in the Existing Lease shall be deemed to
refer to the Extension Period Expiration Date. Tenant acknowledges that it shall
have no right to extend the term of the Lease beyond the Extension Period
Expiration Date.

4. Fixed Rent.

(a) (i) Effective from and after the Additional Premises Adjustment Date and
continuing until the Extension Period Expiration Date, the rental rates per
annum payable with respect to the Additional Premises only (the “Additional
Premises Fixed Rent”) shall be as set forth on Schedule A attached hereto and
made a part hereof.

(ii) Upon the execution and delivery of this Amendment, Tenant shall pay Owner
the amount of $43,956.88 as payment for the first month’s Additional Premises
Fixed Rent as set forth in Schedule A in respect of the first monthly
installment of Additional Premises Fixed Rent due under this Amendment after the
expiration of the Additional Premises Abatement Period, if and as applicable
(the “Initial Additional Premises Rent Payment”). If the Additional Premises
Adjustment Date is other than the first day of a month, the Initial Additional
Premises Rent Payment shall be appropriately prorated and applied to the first
month’s Additional Premises Fixed Rent which is due following the Additional
Premises Abatement Period, and any balance shall be applied to the Additional
Premises Fixed Rent due for the next succeeding month.

(iii) Notwithstanding the provisions of Section 4(a)(i) above, provided that
Tenant shall not then be in default in the payment of Fixed Rent and Additional
Charges and Tenant shall not be in default under any of the terms, covenants and
conditions contained in the Lease beyond the expiration of any applicable notice
and/or cure period (or, if Tenant shall so be in default, then upon the cure of
all such defaults), Tenant shall be entitled to an abatement of the Additional
Premises Fixed Rent and the Tax Payment for the Additional Premises for the
period (the “Additional Premises Abatement Period”) commencing on the Additional
Premises Adjustment Date and ending on the seven (7) month anniversary of the
Additional Premises Adjustment Date, except that during the Additional Premises
Abatement Period, Tenant shall not be relieved of its obligation to pay the
electric inclusion component of Additional Premises Fixed Rent payable during
the Additional Premises Abatement Period, plus all Additional Charges (other
than the Tax Payment) with respect to the Additional Premises) payable during
the Additional Premises Abatement Period. Such abatement shall be applied to the
first Additional Premises Fixed Rent due after the Additional Premises
Adjustment Date. Except as specifically set forth in this Section 4(a)(iii) or
in the Existing Lease, Tenant shall not be entitled to any other abatements or
free rent with respect to the Additional Premises and/or the Extension Period.
Owner shall promptly advise Tenant in writing of any specific default upon which
Owner is relying in withholding the rent abatement to which Tenant would
otherwise be entitled during the Additional Premises Abatement Period.
Notwithstanding anything to the contrary contained in this Amendment, the
Additional Space Abatement Period shall be extended by one (1) day for each day
of Owner’s Delay (as defined in Section 10(i) below).

 

- 3 -



--------------------------------------------------------------------------------

(b) (i) Effective until the Current Expiration Date, the Fixed Rent for the
Existing Premises shall be as set forth in the Existing Lease and, except as
otherwise expressly set forth in this Amendment, shall not be amended or
modified hereby.

(ii) Effective from and after the Extension Period Commencement Date and
continuing until the Extension Period Expiration Date, the rental rates per
annum payable with respect to the Existing Premises only (the “Existing Premises
Fixed Rent”) shall be as set forth on Schedule A-1 attached hereto and made a
part hereof.

(iii) Effective from and after the Additional Premises Adjustment Date and
continuing through the Extension Period Expiration Date, references in the Lease
to “Fixed Rent” shall be to the sum of the Existing Premises Fixed Rent plus the
Additional Premises Fixed Rent.

(iv) Notwithstanding the foregoing, for the period commencing on the date that
Tenant actually vacates the Existing Premises pursuant to Section 8(d)(iii)
below and ending on the later to occur of (i) the Additional Premises Adjustment
Date and (ii) the seven (7) month anniversary of the Existing Premises Required
Vacate Date (as hereinafter defined), all Rent payable with respect to the
Existing Premises shall be abated.

5. Taxes. With respect to the Tax Payment provided for in Article 38 of the
Lease:

(a) Effective from and after the Additional Premises Adjustment Date,

(i) With respect to the Additional Premises only, Tenant’s Percentage as set
forth in Section 38(a)(iv) of the Existing Lease shall be 3.627%, which
represents the fraction, expressed as a percentage, calculated by using the
deemed rentable square footage of the Additional Premises as provided in the
Recitals as the numerator and a denominator of 182,930, which the parties deem
to be the rentable square footage of the Building (but such measurement shall
not constitute a representation or warranty of any kind by Owner as to the
actual square footage of the Building, rentable or otherwise, nor shall such
measurement be subject to confirmation).

(ii) With respect to the Additional Premises only, the Base Taxes set forth in
Section 38(a)(v) of the Existing Lease shall be average of (1) the Taxes payable
for the Tax Year commencing July 1, 2018 and ending June 30, 2019 and (2) the
Taxes payable for the Tax Year commencing July 1, 2019 and ending June 30, 2020
(the “Additional Premises Base Taxes”).

(b) (i) Tenant’s Percentage for the Existing Premises only shall be as set forth
in the Existing Lease and shall not be amended or modified by this Amendment.

 

- 4 -



--------------------------------------------------------------------------------

(ii) Until the Current Expiration Date, the Base Taxes for the Existing Premises
shall only be as set forth in the Existing Lease and shall not be amended or
modified by this Amendment. Thereafter, the Base Taxes for the Existing Premises
shall be the Additional Premises Base Taxes.

(c) Tenant’s payment of Tax Payments with respect to the Additional Premises
shall be calculated and paid pursuant to Article 38 of the Existing Lease, as
though Owner and Tenant had entered into separate leases with respect to the
Existing Premises and the Additional Premises, using the above-described
Tenant’s Percentage and the Base Taxes for the Additional Premises.

6. Electricity.

(a) Effective from and after the Additional Premises Adjustment Date and through
and including the Extension Period Expiration Date, Owner shall furnish
electrical energy to the Additional Premises in the same manner and subject to
the same terms that it furnishes electrical energy to the Existing Premises;
provided, that, from and after the Additional Premises Adjustment Date, the
“Base Electric Charge” (as defined in Section 42(a) of the Existing Lease) with
respect to the Additional Premises only (the “Additional Premises Base Electric
Charge”) shall be $23,222.50 per annum, which sum shall be subject to adjustment
as and to the extent provided in the Existing Lease.

(b) The Base Electric Charge for the Existing Premises shall be as set forth in
the Existing Lease and shall not be amended or modified hereby; provided,
however, that such Base Electric Charge shall remain subject to adjustment as to
and the extent provided in the Existing Lease.

 

7. Security Deposit. Owner and Tenant confirm that Owner is currently holding
Tenant’s current security deposit in the form of an L/C in the amount of Two
Hundred Twenty-Four Thousand Six Hundred Fifty-Three and 00/100 Dollars
($224,653.00) (the “Security Deposit”). It is agreed that no increased or
additional Security Deposit shall be required in connection with this Amendment,
the addition of the Additional Premises to the Existing Premises and/or the
Extension Period, but the foregoing shall not affect Tenant’s replenishment
obligations with respect to the Security Deposit as and to the extent set forth
in the Lease.

8. Owner’s First Amendment Work.

(a) Tenant agrees to accept the Additional Premises “as is” on the Additional
Premises Adjustment Date and agrees that, except as expressly set forth in this
Amendment, Owner shall not be required to perform any work, supply any
materials, contribute any funds or incur any expense to prepare the Additional
Premises for Tenant’s initial occupancy, but, except as may otherwise be
expressly provided in this Amendment, nothing contained in this Amendment shall
be deemed to waive or reduce Owner’s repair, maintenance, restoration and/or
legal compliance obligations under the Lease with respect to the Additional
Premises.

 

- 5 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Section 8(a) above,
subject to the terms and conditions set forth below, Owner, through its
designated contractor(s), shall, commencing promptly after the date that the
existing tenant of the Additional Premises as of the date of this Amendment (the
“Existing Additional Premises Tenant”) shall vacate the Additional Premises,
perform the work set forth on Exhibit B attached hereto and made a part hereof
(“Owner’s First Amendment Work”). Owner’s First Amendment Work shall be
performed only once, it being understood that Owner’s obligation to perform
Owner’s First Amendment Work is a single, non-recurring obligation.

(c) As used in this Amendment, the term “Owner’s First Amendment Work
Substantial Completion Date” means the date on which Owner’s First Amendment
Work is substantially completed or would have been substantially completed but
for any delay that Owner may encounter in commencing or performing Owner’s First
Amendment Work (or any portion thereof) by reason of any act (including, but not
limited to, Tenant’s failure to vacate the Existing Premises on or prior to the
Existing Premises Required Vacate Date), neglect, failure or omission by Tenant,
its agents, servants, employees, contractors or subcontractors, or Tenant’s
failure to perform its obligations under the Lease or in timely providing
information reasonably necessary to enable Owner to complete Owner’s First
Amendment Work each, a “First Amendment Work Tenant’s Delay”), it being
understood that substantial completion shall occur notwithstanding the fact that
minor details, balancing or adjustments may not then have been completed;
provided, that, such uncompleted work shall not materially interfere with
Tenant’s performance of the Tenant’s First Amendment Work (as hereinafter
defined). Notwithstanding the foregoing, the taking of possession of the
Additional Premises by Tenant for any purpose other than for the conduct of
Pre-possession Activities shall be deemed delivery of the Additional Premises by
Owner, substantial completion of Owner’s First Amendment Work and an acceptance
by Tenant of the Additional Premises, subject to the existence of latent defects
and the completion of any minor punch list work. Promptly following delivery of
possession of the Additional Premises to Tenant, Owner’s designated general
contractor and Tenant’s authorized construction representative shall jointly
walk through the Premises and develop a punch list of such minor uncompleted
details, balancing or adjustments of Owner’s First Amendment Work, whereupon
Owner’s contractors shall promptly complete same in coordination with Tenant and
its contractors so as to minimize any material interference with the performance
of Tenant’s First Amendment Work, but Owner shall not be required to perform
work on an overtime or premium rate basis.

(d) (i) Tenant hereby acknowledges that the Additional Premises Adjustment Date
is indeterminate and shall occur only as provided in Section 2 above and Tenant,
therefore, waives any right to rescind this Amendment or the inclusion of the
Additional Premises in the premises demised under the Lease under any applicable
law, including, without limitation, Section 223(a) of the Real Property Law of
the State of New York. Except as expressly set forth below, Tenant further
waives any claim or damages which may result from any delay in the Additional
Premises Substantial Completion Date or the delivery of possession of the
Additional Premises on or by any particular day or dates.

 

- 6 -



--------------------------------------------------------------------------------

(ii) Promptly following Tenant’s vacating of the Existing Premises and the
Additional Temporary Space (as hereinafter defined), but no earlier than the
Existing Premises Required Vacate Date, Owner shall commence, and thereafter
diligently perform, Owner’s First Amendment Work, using its commercially
reasonable efforts to complete the Owner’s First Amendment Work in an
expeditious manner, but in no event, except as otherwise expressly provided in
this Section 8(d)(ii), shall Owner have any liability, nor shall Tenant’s
obligations under the Lease be affected by Owner’s failure to complete the
Owner’s First Amendment Work on or prior to any particular day or dates.
Notwithstanding the foregoing, if Owner fails to cause the Owner’s First
Amendment Work Substantial Completion Date to occur on or prior to January 1,
2020 (as such date shall be extended for each day of First Amendment Work
Tenant’s Delay or Force Majeure Delay (as hereinafter defined), the “Additional
Premises Delivery Outside Date”), then, provided that Tenant is otherwise ready
and able to commence Tenant’s First Amendment Work but for such failure by
Owner, as Tenant’s sole and exclusive remedy for such failure by Owner, the
Additional Premises Abatement Period shall be extended by one (1) day for each
day beyond the Additional Premises Delivery Outside Date that such failure
continues. “Force Majeure Delay” means a delay occasioned wholly or in part by
reason of (1) the failure of the Existing Additional Premises Tenant to vacate
the Additional Premises in accordance with the applicable provisions of the
Existing Additional Premises Tenant’s lease, but not more than 90 days from
September 1, 2019, or (2) acts of God, strikes, lockouts or labor troubles,
explosion, sabotage, accident, riot or civil commotion, acts of war, terrorism
or bio-terrorism, fire or other casualty, or any other cause whatsoever beyond
Owner’s reasonable control, including, but not limited to, government preemption
or restrictions or by reason of any rule, order or regulation of any department
or subdivision of any government agency or by reason of the conditions which
have been or are affected, either directly or indirectly, by war or other
emergency. Owner agrees to diligently enforce the applicable provisions of the
Existing Additional Premises Tenant’s lease if the Existing Additional Premises
Tenant shall not timely vacate in accordance with such provisions, including the
prompt commencement and diligent prosecution of customary and reasonable legal
proceedings.

(iii) Tenant shall vacate (and remove all of Tenant’s personal property,
furniture, fixtures and equipment (collectively, “Tenant’s Property”) from, and
deliver to Owner possession of, the Existing Premises and the Additional
Temporary Space on or prior to the date (the “Existing Premises Required Vacate
Date”) that is fourteen (14) days after receiving notice from Owner (the
“Existing Premises Vacate Notice”). Each day beyond the Existing Premises
Required Vacate Date that Tenant shall fail to vacate the Existing Premises
and/or the Additional Temporary Space shall constitute a day of First Amendment
Work Tenant’s Delay. Tenant shall confirm in writing its vacating of the
Existing Premises and Additional Temporary Space and no such vacating of the
Existing Premises and Additional Temporary Space shall be deemed to have
occurred unless and until such confirmation has been delivered to Owner. Any
Tenant’s Property remaining in the Existing Premises or Additional Temporary
Space after Tenant shall have vacated such spaces shall be deemed abandoned and
Owner may dispose of the same in any manner it may elect, without liability or
accountability to Tenant or any third-party.

 

- 7 -



--------------------------------------------------------------------------------

9. Temporary Spaces.

(a) Temporary Space.

(i) Commencing on Tenant’s receipt of the Existing Premises Vacate Notice and
continuing through the earlier to occur of (1) the Tenant’s First Amendment Work
Substantial Completion Date (as hereinafter defined) and (2) the date that is
nine (9) months after the Existing Premises Required Vacate Date (the “Temporary
Space Term”), Owner shall demise to Tenant and Tenant shall lease from Owner the
entire 18th floor of the Building, designated by Owner as Suite 1800, which the
parties deem to comprise approximately 4,500 square feet of rentable area (but
such measurement shall not constitute a representation or warranty of any kind
by Owner as to the actual square footage of such space, rentable or otherwise,
nor shall such measurement be subject to confirmation), substantially as shown
on Exhibit C attached hereto and made a part hereof (but excluding elements of
the Building which penetrate through the floor and janitor and electrical
closets) (the “Temporary Space”). On the Existing Premises Required Vacate Date,
Tenant shall vacate the Existing Premises pursuant to Section 8(d)(iii) above
and relocate its offices from the Existing Space to the Temporary Space. Tenant
shall accept the Temporary Space in its “as-is” condition on the Existing
Premises Required Vacate Date and Owner shall not be required to perform any
work, supply any materials, contribute any funds or incur any expense to prepare
the Temporary Space in connection with Tenant’s occupancy thereof, except that
Owner shall deliver the Temporary Space vacant and in broom-clean condition,
free of debris and personal property and free of hazardous substances and
materials (including mold) the presence of which violates applicable laws, with
all utilities connected thereto, with all Building-standard systems servicing
the Temporary Space in working order and in compliance with all applicable laws
the violation of which materially interferes with Tenant’s ability to occupy the
Temporary Premises for the use permitted pursuant to Article 2 of the Existing
Lease. During the Temporary Space Term, the term “Demised Premises”, “demised
premises” or “Premises” as used herein and in the Existing Lease with respect to
the Temporary Space shall be deemed to include only the Temporary Space, which
Tenant agrees to occupy in accordance with the provisions of the Lease.
Notwithstanding the foregoing, Tenant may have access to the Temporary Space
after receipt of the Existing Premises Required Vacate Notice to perform
Pre-Possession Activities in the Temporary Space as and to the extent provided
in, and subject to the provisions of, Section 37(a)(ii) of the Existing Lease,
it being agreed that, with respect to the Temporary Space, references in said
Section to (1) the “Demised Premises” shall be deemed to refer to and mean the
Temporary Space, (2) the “Substantial Completion Date” shall be deemed to refer
to and mean the first day of the Temporary Space Term, (3) the term “Owner’s
Initial Work” shall not be applicable, and (4) the “Commencement Date” shall be
deemed to refer to and mean the first day of the Temporary Space Term.
Notwithstanding anything to the contrary contained in this Amendment, the
Temporary Space Term shall be extended by one (1) day for each day of
(1) Owner’s Delay and/or (2) Force Majeure Delay of the nature described in
Section 8(d)(ii)(2) that Tenant may encounter in commencing or performing
Tenant’s First Amendment Work (or any portion thereof), such Force Majeure Delay
not to exceed ninety (90) days in the aggregate.

(ii) Tenant’s moves from the Existing Premises to the Temporary Space and from
the Temporary Space to the Premises shall be at Tenant’s sole cost and expense;
provided, that, Tenant may use the Free Freight (as hereinafter defined) in
connection with such moves, provided that Free Freight is used in increments of
no less than 4 hours.

 

- 8 -



--------------------------------------------------------------------------------

(iii) During the Temporary Space Term, the provisions of the Lease shall apply
to the Temporary Space in the same manner that they would have applied to the
Existing Premises, mutatis mutandis, except that, Tenant shall pay Fixed Rent
(which includes all charges for electricity used in the Temporary Space) at the
annual rate of $270,000.00 ($22,500.00 per month).

(iv) In the event that Tenant shall hold over in the Temporary Space after the
expiration of the Temporary Space Term, then Owner shall have all of the rights
under, and the provisions of Article 48 of the Existing Lease shall apply to,
such holdover in the same manner that they would apply to a holdover of the
Premises at the expiration of the term of the Lease, mutatis, mutandis, except
that the use and occupancy charge payable by Tenant with respect to the
Temporary Space shall be $30,000 for each month (or portion thereof) of such
holdover.

(b) Additional Temporary Space.

(i) Commencing on the Effective Date and continuing through the Existing
Premises Required Vacate Date (the “Additional Temporary Space Term”), Owner
shall demise to Tenant and Tenant shall lease from Owner a portion of the 8th
floor of the Building, designated by Owner as Suite 8B, which the parties deem
to comprise approximately 2,502 square feet of rentable area (but such
measurement shall not constitute a representation or warranty of any kind by
Owner as to the actual square footage of such space, rentable or otherwise, nor
shall such measurement be subject to confirmation), substantially as shown on
Exhibit C-1 attached hereto and made a part hereof (but excluding elements of
the Building which penetrate through the floor and janitor and electrical
closets) (the “Additional Temporary Space”). Tenant shall accept the Additional
Temporary Space in its “as-is” condition on the Effective Date and Owner shall
not be required to perform any work, supply any materials, contribute any funds
or incur any expense to prepare the Additional Temporary Space in connection
with Tenant’s occupancy thereof, except that Owner shall deliver the Additional
Temporary Space vacant and in broom-clean condition, free of debris and personal
property (except for the FF&E as provided in subsection (b)(v) below). During
the Additional Temporary Space Term, the term “Demised Premises”, “demised
premises” or “Premises” as used herein and in the Existing Lease with respect to
the Additional Temporary Space shall be deemed to include only the Existing
Premises and the Additional Temporary Space, which Tenant agrees to occupy in
accordance with the provisions of the Lease.

(ii) Tenant’s moves from the Existing Premises to the Additional Temporary Space
and from the Additional Temporary Space to the Temporary Space shall be at
Tenant’s sole cost and expense; provided, that, Tenant may use the Free Freight
(as hereinafter defined) in connection with such moves, provided that Free
Freight is used in increments of no less than 4 hours.

 

- 9 -



--------------------------------------------------------------------------------

(iii) During the Additional Temporary Space Term, the provisions of the Lease
shall apply to the Additional Temporary Space in the same manner that they would
have applied to the Existing Premises, mutatis mutandis, except that, Tenant
shall pay Fixed Rent (which includes all charges for electricity used in the
Additional Temporary Space) for the entire Additional Temporary Space Term in
the amount of $20,000.00 which shall be payable at the time Tenant executes and
delivers this Amendment.

(iv) In the event that Tenant shall hold over in the Additional Temporary Space
after the expiration of the Additional Temporary Space Term, then Owner shall
have all of the rights under, and the provisions of Article 48 of the Existing
Lease shall apply to, such holdover in the same manner that they would apply to
a holdover of the Premises at the expiration of the term of the Lease, mutatis,
mutandis, except that the use and occupancy charge payable by Tenant with
respect to the Additional Temporary Space shall be $20,000 for each month (or
portion thereof) of such holdover.

(v) During the Additional Temporary Space Term, Tenant shall have use of Owner’s
existing furniture, fixtures and equipment currently located in the Premises
(the “FF&E”), at no additional charge. Tenant shall accept possession of the
FF&E in its “as is, where is” condition on the Effective Date and shall return
the FF&E to Owner at the expiration of the Additional Temporary Space Term in
the same condition as existed on the Effective Date, reasonable wear and tear
and damage due to casualty, condemnation and/or the acts of Owner, it agents,
employees and contractors, excepted.

10. Tenant’s First Amendment Work. Promptly following the Owner’s First
Amendment Work Substantial Completion Date, Tenant shall, at Tenant’s sole cost
and expense, but subject to reimbursement of Tenant as and to the extent set
forth in Section 11 below, commence and thereafter diligently prosecute to
completion, the buildout of an office installation in the entire Premises
pursuant to Tenant’s Plan (as hereinafter defined) therefor and be performed in
accordance with the provisions of the Lease, including, without limitation, this
Section 10 (“Tenant’s First Amendment Work”). Accordingly, supplementing the
provisions of Article 3 of the Existing Lease (and in the event of any conflict
or inconsistency between the provisions of Article 3 of the Existing Lease and
the provisions of this Section 10, the provisions of this Section 10 shall
control):

(a) Prior (and as a condition) to commencing Tenant’s First Amendment Work,
Tenant shall submit to Owner three (3) prints of complete and coordinated final
drawings, plans and specifications and all other information reasonably
requested by Owner and necessary in order for Owner to make a decision regarding
its approval, if applicable, for Tenant’s First Amendment Work (collectively,
“Tenant’s Plan”). Tenant shall, simultaneously with such submission, submit to
Owner an electronic version of Tenant’s Plan in “CAD” format. Tenant’s Plan
shall be detailed and shall show dimensions, shall not be in conflict with the
basic plans for the Building and shall not be in violation of any laws, orders,
rules or regulations of any governmental department or bureau having
jurisdiction of the Demised Premises. Tenant’s First Amendment Work shall be
performed only by contractors or mechanics selected by Tenant and approved by
Owner (and Owner hereby approves DPR Construction as Tenant’s general
contractor); provided, that, Owner shall not unreasonably withhold, condition or
delay its approval thereof, but (1) in no event shall Owner be prohibited from
disapproving any of the contractors or materialmen listed on Exhibit E attached
hereto and made a part hereof, or any of

 

- 10 -



--------------------------------------------------------------------------------

their respective affiliates, (2) Tenant shall use Firecom, Inc. for any work
affecting the Building’s fire alarm system due to the proprietary nature of such
system and (3) if expediting services are required, Tenant shall employ
Metropolis to provide NYC Building Department building expediting and special
inspections services to Tenant to the extent that such expediter and special
inspections consultant shall perform such work at competitive rates (taking into
account all relevant factors, including, without limitation, the scope of the
work in question, the experience level of the expediter and special inspections
consultant engaged to perform such work and the scope and extent of other
projects in the Building for which Owner has retained such expediter and special
inspections consultant). Notwithstanding anything to the contrary contained in
the Lease, with respect to Tenant’s First Amendment Work the following shall
apply:

(i) Owner’s consent shall be required with respect to Tenant’s First Amendment
Work, but such consent shall not be unreasonably withheld, conditioned or
delayed with respect to Tenant’s First Amendment Work, which, in the sole, but
reasonable, opinion of Owner, shall not (1) affect the proper functioning of the
Building’s mechanical, electrical, sanitary, plumbing, heating,
air-conditioning, ventilating, utility or any other service systems (except for
systems located within and exclusively serving the Demised Premises), (2) result
in a violation of, or require a change in, any certificate of occupancy
applicable to the Demised Premises or the Building, (3) affect in any way the
outside appearance of the Building or any part thereof, (4) weaken or impair
(temporarily or permanently) the structure of the Demised Premises or the
Building either in the course of the making of Tenant’s First Amendment Work or
upon its completion, (5) physically affect any part of the Building outside of
the Demised Premises or (6) be visible from the outside of the Building.

(ii) Tenant acknowledges that Owner’s damages resulting from any breach of the
provisions of this Section 10 are difficult, if not impossible to ascertain and
concedes that among other remedies for such breach permitted by law or the
provisions of the Lease, Owner shall be entitled to enjoin Tenant from any
violation of said provisions.

(b) (i) After submission to Owner of Tenant’s Plan, Owner shall, within fifteen
(15) Business Days of Owner’s receipt thereof either (1) approve the same (such
approval shall be granted or withheld in accordance with the foregoing
provisions of this Section 10), subject to the last sentence of this
Section 10(b)(i), may be withheld by Owner), or (2) set forth in writing the
particulars in which Owner does not approve same, in which latter case Tenant
shall return to Owner appropriate corrections thereto. Such corrections shall be
subject to Owner’s approval, to be granted or withheld in accordance with the
foregoing provisions of this Section 10. Tenant shall pay to Owner, promptly
upon being billed and as Additional Charges, the actual, reasonable
out-of-pocket charges or expenses Owner may incur in employing outside
consultants (as Owner may, in a commercially reasonable manner and to a
commercially reasonable extent, deem advisable) to review Tenant’s Plan or any
changes thereto as provided in Section 10(c) below whether or not the lease term
shall have commenced. Tenant agrees that any review or approval by Owner of
Tenant’s Plan is solely for Owner’s benefit and without any representation or
warranty whatsoever to Tenant with respect to the adequacy, legality,
correctness or efficiency thereof or otherwise.

 

- 11 -



--------------------------------------------------------------------------------

(ii) If, Tenant shall have requested that Owner advise Tenant of Owner’s
approval or disapproval of any proposed Tenant’s Work and Owner shall fail to
respond to Tenant within fifteen (15) Business Days following receipt of such
request and Owner’s receipt of Tenant’s Plan (or ten (10) Business Days
following Owner’s receipt of the corrected Tenant’s Plan (but only to the extent
that Tenant’s Plan, as resubmitted, does not make changes other than those
necessary to address the corrections required by Owner)), Tenant may issue a
Second Request Notice (as hereinafter defined) as set forth below; provided
that, when the initial request (i.e., the initial submission of Tenant’s Plan or
the initial submission of the corrected Tenant’s Plan, as applicable) shall have
been delivered to Owner, it shall have borne the following legend typed in bold,
capital letters at the top and in a font size of not less than 14 point: “IF
OWNER SHALL FAIL TO NOTIFY TENANT WHETHER OWNER APPROVES OR DISAPPROVES TENANT’S
PLAN ENCLOSED HEREWITH WITHIN 15 BUSINESS DAYS FOLLOWING OWNER’S RECEIPT OF THIS
NOTICE (OR WITHIN 10 BUSINESS DAYS FOLLOWING OWNER’S RECEIPT OF THIS NOTICE WITH
RESPECT TO A CORRECTED TENANT’S PLAN), SUCH FAILURE SHALL ENTITLE TENANT TO
ISSUE A SECOND REQUEST NOTICE, AND IF OWNER SHALL NOT NOTIFY TENANT WHETHER
OWNER APPROVES OR DISAPPROVES THE TENANT’S PLAN WITHIN 5 BUSINESS DAYS AFTER
RECEIPT OF SUCH SECOND REQUEST NOTICE, SUCH PROPOSED TENANT’S PLAN SHALL BE
DEEMED APPROVED.” If Owner shall fail to notify Tenant of Owner’s approval or
disapproval of Tenant’s Plan within five (5) Business Days after Owner’s receipt
of a separate written notice (a “Second Request Notice”) delivered by Tenant of
the existence of such failure, then such Tenant’s Plan shall be deemed approved;
provided, that the Second Request Notice shall specify Owner’s failure to
respond to the initial notice and shall bear the following legend typed in bold,
capital letters at the top and in a font size of not less than 14 point: “IF
OWNER SHALL FAIL TO NOTIFY TENANT WHETHER OWNER APPROVES OR DISAPPROVES TENANT’S
PLAN ENCLOSED HEREWITH WITHIN 5 BUSINESS DAYS FOLLOWING OWNER’S RECEIPT OF THIS
NOTICE, SUCH PROPOSED TENANT’S PLAN SHALL BE DEEMED APPROVED.”

(c) If Tenant makes any changes in Tenant’s Plan subsequent to its original
submission or after its approval by Owner, Tenant shall promptly deliver a
revised Tenant’s Plan to Owner and Owner shall have the same consent rights with
respect to such changed Tenant’s Plan as it maintains for the original
submission of Tenant’s Plan. If the Tenant’s First Amendment Work in question
requires Owner’s consent, Owner shall have the right to consent to any such
changes, which consent shall be granted or withheld within ten (10) Business
Days after Owner’s receipt of such changed Tenant’s Plan on the basis of the
same criteria set forth in Section 10(a) above.

(d) Following compliance by Tenant with its obligations under the foregoing
paragraphs of this Section 10, Tenant shall timely commence Tenant’s First
Amendment Work. Tenant’s First Amendment Work shall be diligently pursued and
shall be performed in a good and workmanlike manner. Tenant’s First Amendment
Work shall be performed at Tenant’s sole cost and expense, but subject to
reimbursement from Owner’s Contribution as and to the extent provided in
Section 11 below. Tenant shall endeavor, in a commercially reasonable manner, to
complete same prior to the expiration of the Temporary Space Term. In performing
Tenant’s First Amendment Work, Tenant shall comply with all

 

- 12 -



--------------------------------------------------------------------------------

current and future reasonable Building-standard rules and regulations
promulgated by Owner or to which Owner is subject with respect to the
performance of alterations in and about the Building, the current version of
which is attached hereto as Exhibit D, provided that except as may be required
to comply with applicable law, Owner shall not promulgate any modifications or
additions to such current rules and regulations that would have the effect of
materially increasing the cost or time required to perform Tenant’s First
Amendment Work (the “Building-Standard Rules”). Upon the completion of Tenant’s
First Amendment Work, Tenant shall furnish Owner with a complete set of record
drawings therefor, in electronic CAD format and a standard construction
“close-out” binder which includes equipment cuts, submittals, final architect
sign-off and equipment user manuals (“Close-out Binder”). The “Tenant’s First
Amendment Work Substantial Completion Date” means the date on which Tenant’s
First Amendment Work is substantially completed, notwithstanding the fact that
minor details, balancing or adjustments may not then have been completed;
provided, that, such uncompleted work shall not either materially interfere with
Tenant’s use of the Premises for the use permitted under the Lease or prevent
Tenant from legally occupying the Premises for such use.

(e) Subject to Tenant’s compliance with the Building-Standard Rules and the
ordinary operation, maintenance and repair procedures of the Building, Owner
agrees that Owner shall, at no unreasonable additional cost to Owner, use
commercially reasonable efforts to minimize interference with Tenant’s
performance of Tenant’s First Amendment Work in the Demised Premises, but
nothing shall require Owner to perform work on an overtime or premium basis.
Tenant agrees that in the performance of Tenant’s First Amendment Work
(i) neither Tenant nor its agents or employees shall interfere with work being
done by Owner and its agents and employees in the Demised Premises or in or
about the Building (subject to Owner’s scheduling obligations pursuant to clause
(ii) below) or the proper and normal operation of the Building, (ii) Tenant
shall comply with any reasonable work schedule proposed by Owner, its agents or
employees and, subject to the provisions of this Section 10(e), Owner shall
reasonably cooperate with Tenant in scheduling Tenant’s First Amendment Work and
in the performance of any work being performed by Owner and or its contractors
that would materially interfere with the performance of Tenant’s First Amendment
Work, but the foregoing shall not require Owner to perform any work on an
overtime or premium rate basis, (iii) the labor employed by Tenant shall be
harmonious and compatible with the labor employed by Owner in the Building, it
being agreed that if in Owner’s commercially reasonable judgment any labor
employed by Tenant is causing labor disharmony at the Building, Tenant shall
forthwith upon Owner’s demand withdraw such labor from the Demised Premises,
(iv) supplementing the obligations of Tenant to provide insurance pursuant to
the provisions of Article 41 of the Existing Lease, Tenant shall cause Tenant’s
contractors to procure worker’s compensation, commercial general liability,
property damage and such other insurance policies in connection with Tenant’s
First Amendment Work as specified on Exhibit F attached hereto and made a part
hereof, shall upon Owner’s request cause Owner and each Superior Mortgagee and
Superior Lessee, if any, to be named as an additional insured thereunder (except
with respect to worker’s compensation coverage) and shall deliver to Owner
certificates evidencing such insurance, (v) Tenant shall hold Owner harmless
from and against any and all claims arising from or in connection with any act
or omission of Tenant or its agents or employees, (vi) Tenant’s First Amendment
Work shall be performed substantially in accordance with the approved Tenant’s
Plan (or other plans approved by Owner in writing) and in compliance with the
laws, orders, rules and regulations of any governmental department or bureau
having jurisdiction of the Demised Premises and (vii) Tenant shall timely pay
for Tenant’s First Amendment Work in full and shall not permit any lien to
attach to the Demised Premises or the Building.

 

- 13 -



--------------------------------------------------------------------------------

(f) All fixtures and equipment installed by Tenant in the Demised Premises shall
be fully paid for by Tenant and shall not be subject to leases, conditional
bills of sale, chattel mortgage or other title retention agreements.

(g) Without limiting the provisions of Article 3 of the Existing Lease, on or
prior to the Expiration Date or sooner termination of the term of the Lease:

(i) Tenant shall, at Tenant’s expense, (1) remove all of Tenant’s property and,
unless otherwise directed by Owner, remove any alterations installed as part of
Tenant’s First Amendment Work or otherwise during the Lease term that are
identified by Owner at the time Owner approves Tenant’s Plan of a type that
would result in Owner having to pay a cost for the demolition of such
improvements that exceeds the cost for the demolition of typical administrative
office improvements (“Specialty Alterations”) and (2) restore the Common
Corridor (as defined in Exhibit B) to its condition existing on the date of this
Amendment, including, without limitation, installation and commissioning of all
HVAC, electrical, life-safety and other Building systems serving the Common
Corridor. Specialty Alterations include, by way of example only, a safe or
vault, kevlar walls, escalators, elevators, built-in cabinets and displays,
rolling-file systems, raised flooring systems and the associated installations
thereto, showers, gym and/or fitness areas.

(ii) Tenant shall, at Tenant’s expense, repair and restore, in a good and
workmanlike manner, all damage to the Demised Premises or the Building caused by
Tenant’s removal of Specialty Alterations and/or Tenant’s property, or by the
closing of any slab penetrations and the removal of the Common Corridor. If
Tenant fails to properly perform its removal and restoration obligations under
this Section 10, Owner may do so and in such event Tenant shall, within thirty
(30) days after demand (which demand shall be accompanied by reasonably detailed
backup), reimburse Owner for Owner’s reasonable, out-of-pocket cost of restoring
the Premises and repairing such damage. All Specialty Alterations and/or
Tenant’s property not removed on or prior to the Expiration Date or sooner
termination of the term of the Lease shall be deemed abandoned and Owner may
either retain the same as Owner’s property or remove and dispose of the same,
and repair and restore any damage caused thereby, at Tenant’s cost and without
accountability to Tenant. The restoration and repair work as may be required to
be done with respect to the Common Corridor pursuant to this Section 10(g) is
herein referred to as the “Common Corridor Restoration Work”.

Notwithstanding the foregoing, provided and upon condition that, (1) Tenant
shall have otherwise satisfied its end of term obligations under the Lease and
vacated the Premises, (2) Tenant shall promptly commence and thereafter
diligently perform the Common Corridor Restoration Work and (3) at Owner’s
option, Tenant shall coordinate the Common Corridor Restoration Work with any
work Owner may elect to perform in the Premises concurrently therewith, the
outside date for Tenant’s completion of the Common Corridor Restoration Work
shall be the sixtieth (60th) day after the Expiration Date and during such
period, Tenant shall not be considered to be holding over and shall not be
obligated to pay rent, but the remaining provisions of the Lease shall otherwise
apply.

 

- 14 -



--------------------------------------------------------------------------------

(h) Tenant shall pay Owner, as Additional Charges, the actual, reasonable,
out-of-pocket charges incurred by Owner to third-parties in reviewing any
Tenant’s Plan submitted to Owner (or changes thereto) including, without
limitation, the Initial Tenant Work Plan. Tenant shall pay the amounts hereunder
within thirty (30) days after written demand from Owner, which demand shall be
accompanied by reasonable supporting documentation.

(i) “Owner’s Delay” means delay that Tenant may encounter in commencing or
performing Tenant’s First Amendment Work (or any portion thereof) by reason of
the willful misconduct by Owner, its agents, employees or contractors and/or any
intentional refusal by Owner to perform its obligations under the Lease,
including, for example, Owner’s refusal to make the freight elevator available
to Tenant pursuant to the applicable provisions of the Lease, but expressly
excluding any Owner’s delay in providing a response to Tenant’s submission to
Owner for Owner’s approval of Tenant’s Plan for Tenant’s First Amendment Work
(the remedy for which is expressly provided in Section 10(b)(ii) above).

11. Owner’s Contribution.

(a) Provided that Tenant is not in default in the payment of Fixed Rent and
Additional Charges and Tenant is not in default under any of the other terms of
the Lease beyond the expiration of applicable notice and cure periods (or, if
Tenant shall so be in default (monetary or otherwise), following the cure of all
such defaults), Owner shall contribute an amount up to, but not to exceed, the
sum of Six Hundred Eighty-Two Thousand Five Hundred and 00/100 Dollars
($682,500.00) (“Owner’s Contribution”) towards the Tenant’s First Amendment Work
Cost (as hereinafter defined). As used in the Lease, “Tenant’s First Amendment
Work Cost” shall mean the sum of all costs incurred by Tenant in designing,
permitting and performing the Tenant’s First Amendment Work (as hereinafter
defined), including, without limitation, general contractor’s fee, project
manager’s fee, general conditions costs, insurance costs, direct cost
reimbursable expenses incurred by Tenant, all charges and fees of general and
trade contractors, material suppliers charges, and “soft costs” such as, by way
of example only, design fees, architectural and engineering fees and expediting
charges, and the cost of obtaining permits; provided, however, that no more than
20% of Owner’s Contribution may be used to reimburse Tenant for soft costs.
Tenant shall furnish Owner with a copy of the accepted bid of the general
contractor selected by Tenant to perform Tenant’s First Amendment Work (the “Bid
Amount”).

(b) Owner’s Contribution shall be disbursed to Tenant upon the following terms
and conditions:

(i) (1) The Tenant’s First Amendment Work Cost shall be paid by Owner and
Tenant, pro-rata, with Owner paying the proportion which the amount of Owner’s
Contribution bears to either (A) the Bid Amount if the Tenant-accepted bid to
perform Tenant’s First Amendment Work is a guaranteed maximum price bid, or
(B) Owner’s good faith estimate of the Tenant’s First Amendment Work Cost if
otherwise, and Tenant paying the balance, until such time as Owner has
contributed an amount equal to Owner’s Contribution.

 

- 15 -



--------------------------------------------------------------------------------

(2) Owner’s Contribution shall be payable to Tenant (or, at Tenant’s request,
but at no cost to Owner, to Tenant’s contractors and vendors) in installments as
Tenant’s First Amendment Work progresses, but in no event more frequently than
monthly.

(ii) Tenant shall not then be in default under the Lease with respect to the
payment of Fixed Rent and Additional Charges, and Tenant shall not be in default
under the Lease beyond any applicable notice or cure period with respect to all
other material obligations of Tenant hereunder, provided, however, if Tenant
shall then be in default (whether monetary or otherwise), the portion of Owner’s
Contribution then required to be paid by Owner shall be disbursed following the
cure of all such defaults.

(iii) Upon the satisfaction of the conditions set forth in subclauses (i) and
(ii) above and for so long as such satisfaction shall be continuing, Tenant
shall submit requisitions to Owner for Owner’s Contribution from time to time
during the performance of Tenant’s First Amendment Work, but not more frequently
than monthly. With respect to each requisition, Tenant shall supply to Owner
(1) evidence reasonably satisfactory to Owner establishing that all sums due and
owing to contractors, subcontractors and materialmen with respect to all work
performed which is not the subject of the current requisition have been paid,
including final or partial lien waivers (as applicable) with respect to the sums
paid to such contractors, subcontractors and materialmen, (2) a certificate from
Tenant’s architect (which shall be a licensed independent architect or engineer
employed by Tenant to supervise the construction and performance to Tenant’s
First Amendment Work) certifying (w) the cost of the Tenant’s First Amendment
Work incorporated into the Demised Premises, or, as applicable, incorporated
therein since the last request, (x) the amount requested from Owner and that
such amount is then due and payable from Tenant or has theretofore been paid by
Tenant, (y) that the intended use thereof is for Tenant’s First Amendment Work
and (z) that the Tenant’s First Amendment Work in question was performed in
compliance with the provisions of the Lease and substantially in accordance with
Tenant’s Plan theretofore approved by Owner. Owner shall be permitted to retain
from the portion of each disbursement required to be paid from Owner’s
Contribution and amount equal to 10% of such portion of the amount requested to
be disbursed by Tenant (each such retained amount, a “Retainage”). The aggregate
amount of Retainage shall be paid by Owner to Tenant upon the completion of the
Tenant’s First Amendment Work and upon receipt from Tenant of (1) a certificate
signed by Tenant’s architect and an officer of Tenant certifying that all
Initial Tenant Work has been completed in accordance with the plans and
specifications therefor approved by Owner, (2) all final approvals and sign-offs
and inspection certificates and any permits required to be issued by the New
York City Building Department or any other governmental entities having
jurisdiction thereover in order for Tenant to take occupancy of the Premises,
(3) evidence satisfactory to Owner establishing that all sums due and owing to
all contractors, subcontractors and materialmen having performed Tenant’s First
Amendment Work have been paid, (4) final lien waivers and a general release from
each contractor, subcontractor and materialman having performed Tenant’s First
Amendment Work releasing Owner and Tenant from all liability for any portion of
the Tenant’s First Amendment Work and (5) the Close-out Binder from Tenant’s
general contractor. Each installment of

 

- 16 -



--------------------------------------------------------------------------------

Owner’s Contribution shall be made to Tenant within 30 days next following the
delivery to Owner of the documentation described above (the “Documentation”);
provided that the Documentation is submitted to Owner on or before the 10th day
of a month, and in the event the Documentation is submitted at any time after
the 10th day of any given month, Owner’s payment shall be made on or before the
end of the month following the month in which Tenant submits the Documentation.

(c) Owner shall promptly advise Tenant in writing of any specific default upon
which Owner is relying in withholding payment of a disbursement of Owner’s
Contribution to which Tenant would otherwise be entitled pursuant to the
provisions of this Section 11. In the event that Tenant is entitled to receive a
disbursement of the Owner’s Contribution and Tenant has satisfied all of the
prerequisites to Tenant’s receipt of a disbursement of Owner’s Contribution
pursuant to this Section 11, and Owner shall fail to pay such required
disbursement on or prior to the outside date for such payment as provided
herein, and if such failure shall continue beyond the date that is fifteen
(15) days after Owner’s receipt of notice from Tenant of such failure, then, as
Tenant’s sole and exclusive remedy therefor, Tenant may offset the amount of
such required disbursement against the next due installments of rent due under
the Lease.

(d) The right to receive Owner’s Contribution as set forth in this Section 11
shall be for the exclusive benefit of RegenXbio Inc. and any assignee of
RegenXbio Inc. pursuant to an assignment of the Lease for which no consent of
Owner is required because it was properly effectuated pursuant to the provisions
of Section 40(b) of the Existing Lease, it being the express intent of the
parties hereto that in no event shall such right be conferred upon or for the
benefit of any other third party, including, without limitation, any contractor,
subcontractor, materialman, laborer, architect, engineer, attorney or any other
person, firm or entity.

12. Free Freight. Provided that Tenant is not in default in the payment of Fixed
Rent and Additional Charges and Tenant is not in default under any of the other
terms of the Lease beyond the expiration of applicable notice and cure periods
(or, if Tenant shall so be in default (monetary or otherwise), following the
cure of all such defaults), in connection with either Tenant’s move into the
Additional Temporary Space, the relocation by Tenant from the Existing Premises
and Additional Temporary Space to the Temporary Space, the relocation by Tenant
from the Temporary Space to the Premises and/or the performance of Tenant’s
First Amendment Work, Tenant shall be entitled to fifty (50) hours (in the
aggregate) of overtime freight elevator service at no charge; provided, that,
Tenant shall use such free overtime freight elevator in increments of at least
four (4) hours.

13. Signage. Notwithstanding anything to the contrary contained in the Existing
Lease, at any time after the Additional Premises Adjustment Date, Tenant may, at
Tenant’s sole cost and expense, install, maintain, repair and replace signage
that identifies Tenant in and at the entrance to the Premises, provided that
Tenant shall first have obtained Owner’s prior written consent, which may not be
unreasonably withheld, delayed or conditioned.

 

- 17 -



--------------------------------------------------------------------------------

14. Notices. Effective from and after the date of this Amendment a copy of all
notices sent to Owner shall be sent to the following addresses:

DS400OWNER, LLC

400 Madison Avenue

Suite 14B

New York, New York 10017

Attention: Myoungkuk Kim

With a copy of all notices to Owner simultaneously delivered to:

Macklowe Management LLC

126 East 56th Street, 28th Floor

New York, New York 10022

Attention: Jason Grebin

Effective from and after the date of this Amendment, all notices sent to Tenant
shall be sent to the following address:

REGENXBIO INC.

9600 Blackwell Road, Suite 210

Rockville, Maryland 20850

Attention: General Counsel

With a copy by email to:

legal@regenxbio.com

Effective from and after the date of this Amendment, all invoices sent to Tenant
shall be sent to the following address:

REGENXBIO INC.

9600 Blackwell Road, Suite 210

Rockville, Maryland 20850

Attention: Accounting

With a copy by email to:

accounting@regenxbio.com

15. Broker. Each of Owner and Tenant represents and warrants to the other that
it neither consulted nor communicated with any broker other than Macklowe
Management LLC, Jones Lang LaSalle Brokerage, Inc. and Cresa NY (collectively,
the “Broker”) with regard to the Additional Premises, the extension of the
Existing Lease term or in connection with the negotiation and consummation of
this Amendment. Owner and Tenant each covenants and agrees to hold the other
harmless, defend and indemnify the other from and against any and all cost,
expense (including reasonable attorney’s fees) and claims and liability for any

 

- 18 -



--------------------------------------------------------------------------------

compensation, commissions, fees or charges claimed by any broker or agent other
than the Broker, alleging to have dealt with Owner or Tenant, as applicable, in
connection with the Additional Premises, the extension of the Existing Lease
term or this Amendment. Owner shall pay the Broker the compensation due to the
Broker in connection with this Amendment, if any, pursuant to one or more
separate agreements.

16. No Default. Tenant and Owner each represents, warrants and covenants to the
other that to the best of its respective knowledge as of the date of this
Amendment, neither Owner nor Tenant is in default of any of their respective
obligations under the Lease and no event has occurred which, with the passage of
time or the giving of notice, or both, would constitute a default by either
Owner or Tenant thereunder. Additionally, Tenant represents, warrants and
covenants that to the best of its knowledge, as of the date hereof, Tenant has
no claim to offsets, setoffs, rebates, concessions or defenses against or with
respect to the payment of Fixed Rent, Additional Charges or any other sums
payable under the Lease.

17. No Other Changes. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. If
and to the extent that there is a conflict between the provisions contained in
this Amendment and the provisions contained in this Existing Lease, then the
provision contained in this Amendment shall govern and be controlling to the
extent necessary to resolve such conflict.

18. Unpaid Rent and Additional Charges. In addition to the rentals payable
during the Extension Period, Tenant specifically acknowledges and agrees that
Tenant remains liable, subject to the terms and conditions of the Lease, for the
payment, as and when due, of all unpaid Fixed Rent and Additional Charges,
including, without limitation, escalations for Taxes (using the applicable Base
Taxes in effect for the Existing Premises during the period prior to the
Extension Period) that are payable with respect to the period prior to the
Extension Period Commencement Date. The extension of the term of the Existing
Lease for the Extension Period shall not constitute a waiver or novation of, or
otherwise affect, Tenant’s obligation to make such payments.

19. Successors and Assigns. The covenants, agreements, terms, provisions and
conditions contained in this Amendment shall bind and inure to the benefit of
the parties hereto and their respective successors and assigns.

20. Binding. This Amendment shall become binding on Owner and Tenant only after
an original hereof, fully executed by Owner and Tenant, is delivered to Tenant.

21. Miscellaneous.

(a) This Amendment represents the entire agreement between the parties with
respect to the subject matter hereof, and shall be governed by the laws of the
State of New York governing agreements entered into and to be performed entirely
within said State. Further, the parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with this Agreement, shall be brought exclusively in a
court of competent jurisdiction sitting in New York City. This Amendment shall
be deemed to have been jointly prepared by both of the parties hereto, and any
ambiguities or uncertainties herein shall not be construed for or against either
of them.

 

- 19 -



--------------------------------------------------------------------------------

(b) This Amendment may be signed in one or more counterparts, each of which
shall be deemed an original and all of which shall be taken to be one and the
same instrument, for the same effect as if each of the parties hereto had signed
the same signature page. Facsimile or electronic signature pages shall be deemed
and shall constitute original signature pages. Signature pages may be detached
from the counterparts and attached to a single copy of this Amendment to form
one (1) document.

(c) Each party covenants and represents to the other that it has the power and
authority to sign and deliver this agreement without the consent or approval of
any third party, or if such approval is required, such approval has been
obtained.

[signature page follows]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

DS400OWNER, LLC By:   /s/ Myoungkuk Kim   Name: Myoungkuk Kim   Title: Managing
Director REGENXBIO INC. By:   /s/ Kenneth Mills   Name: Kenneth Mills   Title:
President & CEO

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE A

Additional Premises Fixed Rent

 

Period

  

Annual
Fixed Rent*

From and including the Additional Premises Adjustment Date to, but not
including, the first anniversary of the Additional Premises Adjustment Date or
if the Additional Premises Adjustment Date is not the first day of a calendar
month, the first day of the calendar month following the month in which the
first anniversary of the Additional Premises Adjustment Date occurs (such day,
the “First Additional Premises Rent Adjustment Date”)    Five Hundred
Twenty-Seven Thousand Four Hundred Eighty-Two and 50/100 Dollars ($527,482.50),
payable in equal monthly installments of $43,956.88 From and including the First
Additional Premises Rent Adjustment Date to, but not including, the first
anniversary of the First Additional Premises Rent Adjustment Date    Five
Hundred Forty-One Thousand Three Hundred Forty-Nine and 65/100 Dollars
($541,349.65), payable in equal monthly installments of $45,112.47 From and
including the first anniversary of the First Additional Premises Rent Adjustment
Date to, but not including, the second anniversary of the First Additional
Premises Rent Adjustment Date    Five Hundred Fifty-Five Thousand Five Hundred
Ninety-Eight and 15/100 Dollars ($555,598.15), payable in equal monthly
installments of $46,299.85 From and including the second anniversary of the
First Additional Premises Rent Adjustment Date to, but not including, the first
day of the forty-third (43rd) calendar month after the month in which the
Additional Premises Adjustment Date occurs (the “43rd Month Rent Adjustment
Date”)    Five Hundred Seventy Thousand Two Hundred Thirty-Eight and 48/100
Dollars ($570,238.48), payable in equal monthly installments of $47,519.87 From
and including the 43rd Month Rent Adjustment Date of the First Additional
Premises Rent Adjustment Date to, but not including, the third anniversary of
the First Additional Premises Rent Adjustment Date    Six Hundred Three Thousand
Four Hundred Thirteen and 48/100 Dollars ($603,413.48), payable in equal monthly
installments of $50,284.46 From and including the third anniversary of the First
Additional Premises Rent Adjustment Date to, but not including, the fourth
anniversary of the First Additional Premises Rent Adjustment Date    Six Hundred
Nineteen Thousand Three Hundred Sixty-Eight and 73/100 Dollars ($619,368.73),
payable in equal monthly installments of $51,614.06 From and including the
fourth anniversary of the First Additional Premises Rent Adjustment Date to, but
not including, the fifth anniversary of the First Additional Premises Rent
Adjustment Date    Six Hundred Thirty-Five Thousand Seven Hundred Sixty-Two and
75/100 Dollars ($635,762.75), payable in equal monthly installments of
$52,980.23

From and including the fifth anniversary of the First Additional Premises Rent
Adjustment Date to, but not including, the sixth anniversary of the First
Additional Premises Rent Adjustment Date

 

From and including the sixth anniversary of the First Additional Premises Rent
Adjustment Date to and including the Extension Period Expiration Date

  

Six Hundred Fifty-Two Thousand Six Hundred Seven and 61/100 Dollars
($652,607.61), payable in equal monthly installments of $54,383.97

 

Six Hundred Sixty-Nine Thousand Nine Hundred Fifteen and 70/100 Dollars
($669,915.70), payable in equal monthly installments of $55,826.31

 

*

including the Additional Premises Base Electric Charge

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE A-1

Existing Premises Fixed Rent

 


Period

  

Annual
Fixed Rent*

From November 1, 2020 to, but not including, the First Additional Premises Rent
Adjustment Date **    Three Hundred Seven Thousand Two Hundred Sixty-Seven and
50/100 Dollars ($307,267.50), payable in equal monthly installments of
$25,605.63 From and including the First Additional Premises Rent Adjustment Date
to, but not including, the first anniversary of the First Additional Premises
Rent Adjustment Date    Three Hundred Fifteen Thousand Three Hundred Forty-Five
and 35/100 Dollars ($315,345.35) payable in equal monthly installments of
$26,278.78

From and including the first anniversary of the First Additional Premises Rent
Adjustment Date to, but not including, the second anniversary of the First
Additional Premises Rent Adjustment Date

 

From and including the second anniversary of the First Additional Premises Rent
Adjustment Date to, but not including, the 43rd Month Rent Adjustment Date

  

Three Hundred Twenty-Three Thousand Six Hundred Forty-Five and 34/100 Dollars
($323,645.34), payable in equal monthly installments of $26,970.45

 

Three Hundred Thirty-Two Thousand One Hundred Seventy-Three and 58/100 Dollars
($332,179.58), payable in equal monthly installments of $27,681.13

From and including the 43rd Month Rent Adjustment Date to, but not including,
the third anniversary of the Additional Premises Adjustment Date    Three
Hundred Fifty-One Thousand Four Hundred Ninety-Eight and 58/100 Dollars
($351,498.58), payable in equal monthly installments of $29,291.55 From and
including the third anniversary of the Additional Premises Adjustment Date to,
but not including, the fourth anniversary of the Additional Premises Adjustment
Date    Three Hundred Sixty Thousand Seven Hundred Ninety-Two and 79/100 Dollars
($360,792.79), payable in equal monthly installments of $30,066.07

From and including the fourth anniversary of the Additional Premises Adjustment
Date to, but not including, the fifth anniversary of the Additional Premises
Adjustment Date

 

From and including the fifth anniversary of the Additional Premises Adjustment
Date to, but not including, the sixth anniversary of the Additional Premises
Adjustment Date

 

From and including the sixth anniversary of the Additional Premises Adjustment
Date to and including the Extension Period Expiration Date

  

Three Hundred Seventy Thousand Three Hundred Forty-Two and 58/100 Dollars
($370,342.58), payable in equal monthly installments of $30,861.88

 

Three Hundred Eighty Thousand One Hundred Fifty-Five and 00/100 Dollars
($380,155.00), payable in equal monthly installments of $31,679.58

 

Three Hundred Ninety Thousand Two Hundred Thirty-Seven and 25/100 Dollars
($390,237.25), payable in equal monthly installments of $32,519.77

 

*

including the Existing Premises Base Electric Charge

 

**

In the event that the Additional Premises Adjustment Date occurs prior to
November 2, 2019, the Existing Premises Fixed Rent for the first year of the
Extension Period as set forth this paragraph shall not apply and instead, the
Existing Premises Fixed Rent for the first year of the Extension Period shall be
as set forth in the immediately succeeding paragraph.



--------------------------------------------------------------------------------

EXHIBIT A

Additional Premises Floor Plan

This floor plan is annexed to and made a part of this Amendment solely to
indicate the Additional Premises and its location on the 8th floor of the
Building. All areas, conditions, dimensions and locations are approximate.

[See Attached]

 

- 24 -



--------------------------------------------------------------------------------

LOGO [g681758dsp029.jpg]



--------------------------------------------------------------------------------

EXHIBIT A-1

Premises Floor Plan

This floor plan is annexed to and made a part of this Amendment solely to
indicate the entire Premises (i.e., after the addition of the Additional
Premises) and its location on the 8th floor of the Building. All areas,
conditions, dimensions and locations are approximate.

[See Attached]

 

- 25 -



--------------------------------------------------------------------------------

LOGO [g681758dsp031.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Owner’s First Amendment Work

Pursuant to Section 8 of this Amendment, Owner agrees, at its sole cost and
expense (except where specifically noted), to perform the following work and
installations in the Premises, all of which shall be of material, design, finish
and color adopted by Owner for the Building:

 

  1.

Demolish the existing interior non-structural installations (including interior
and demising walls, but excluding (i) all existing base-Building systems,
(ii) ceiling-hung HVAC units (but not ductwork, which will be demolished and
removed) and condenser water lines) and (iii) sprinklers (which will be
delivered in compliance with applicable codes required for a demolished space),
in both the Existing Premises and the Additional Premises and in the common
corridor on the 8th floor of the Building (the “Common Corridor”) and deliver
the same vacant and in broom-clean condition, free of debris and personal
property and free of hazardous substances and materials (including mold) the
presence of which violates applicable laws, with all utilities connected
thereto, with all base-Building systems servicing the Premises in working order
and in compliance with all applicable laws the violation of which materially
interferes with Tenant’s ability to occupy the Additional Premises for the
performance of Tenant’s First Amendment Work. Owner shall complete Owner’s First
Amendment Work in compliance with applicable laws.

Tenant shall respond within two (2) business days to each request made by Owner
for additional information necessary for Owner to complete Owner’s Additional
Premises Work, provided that such request is made to jjackson@regenxbio.com and
kthomas@cresa.com, failing which, Owner may complete the work for which such
information was necessary, in the manner determined by Owner, provided that
Owner shall do so in a manner consistent with good construction practice.

 

- 26 -



--------------------------------------------------------------------------------

EXHIBIT C

Temporary Space Floor Plan

This floor plan is annexed to and made a part of this Amendment solely to
indicate the Temporary Space and its location on the 18th floor of the Building.
All areas, conditions, dimensions and locations are approximate.

[See Attached]

 

- 27 -



--------------------------------------------------------------------------------

LOGO [g681758dsp034.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-1

Additional Temporary Space Floor Plan

This floor plan is annexed to and made a part of this Amendment solely to
indicate the Additional Temporary Space and its location on the 8th floor of the
Building. All areas, conditions, dimensions and locations are approximate.

[See Attached]

 

- 28 -



--------------------------------------------------------------------------------

LOGO [g681758dsp036.jpg]



--------------------------------------------------------------------------------

EXHIBIT D

Alterations Rules and Regulations

[See Attached]

 

- 29 -



--------------------------------------------------------------------------------

400 MADISON AVENUE

RULES & REGULATIONS FOR ALTERATIONS

TENANT’S AUTHORIZED REPRESENTATIVE, RESPONSIBILITIES & COMMUNICATIONS

 

1.

Tenant shall designate a single point person to serve as Tenant’s representative
throughout the project. The representative will have responsibility for, and
have authority over all aspects of the project, and be authorized to request
Landlord’s billable services; e.g. shutdowns, overtime work requests,
deliveries, etc. The representative’s actions shall bind the Tenant and Tenant
shall be responsible therefor.

 

2.

Tenant’s representative will serve as the sole individual responsible for all
project related communication to Landlord.

 

3.

All email correspondence, submittals, etc., related to the construction project
shall be submitted to the relevant party (i.e. Landlord, Landlord’s consultants,
etc.) by Tenant’s representative.

 

4.

Tenant’s representative will be responsible for ensuring site safety and
cleanliness, coordinating all work on site, maintaining active work permits
including AHV permits, providing Landlord with preconstruction documents in
advance of planned mobilization, and ensuring that the general contractor,
subcontractor, consultants, and all Tenant’s agents are in compliance with all
insurance requirements.

 

5.

Tenants are responsible for complying with all provisions outlined in their
lease and the provisions set forth in this document. Tenant is to provide
sufficient oversight and has the ultimate responsibility for ensuring its design
consultants and contractors perform all work in accordance with alteration rules
and requirements.

 

6.

Specific activities the Tenant is responsible for include, but are not limited
to:

 

  a.

Retaining the required and qualified professional representation to comply with
Tenant construction and alteration process requirements.

 

  b.

Obtaining the required type and limits of insurance.

 

  c.

Complying with environmental and asbestos regulations and requirements.

 

  d.

Complying with health and safety requirements.

 

  e.

Complying with building security requirements.

 

  f.

Ensuring an appropriate construction quality control plan.

 

  g.

Monitoring all construction activities to ensure the safety of construction
workers, Tenant employees, building staff and the general public.

 

  h.

Ensuring proper close-out of all Tenant alteration applications.

MEETING MINUTES AND PROJECT UPDATES

 

1.

Tenant’s representative shall provide Landlord’s representative with copies of
the project meeting minutes and a two week look ahead, and include Landlord’s
representative on all scheduling notifications.

 

2.

Where project meetings are scheduled at intervals less than bi-weekly, Tenant’s
representative shall provide Landlord with a weekly status report and a two week
look ahead of major activities including anticipated shutdowns, deliveries,
overtime work requirements, etc.

EXTERNAL TENANT WORK

No work is allowed to be performed outside of the demised premises. Any proposed
work requiring access, installation or routing of materials outside the demised
premises, must be submitted to the Landlord as a “Request to Access Building
Locations Outside of the Leased Premises”, and consent there within may be
withheld in Landlord’s sole discretion.

 

1.

Any work requiring access, installation or routing of materials to or within
areas of the building outside the demised premises, including, but not limited
to; plumbing work, electrical work, core drilling, structural reinforcement
work, installation or reconfiguration of ductwork, installation of
soundproofing, penetration of the building envelope shall be considered,
“External Tenant Work”.

 

2.

Prior to performing any External Tenant Work, Tenant shall make a written
request to Landlord as a “Request to Perform Work Outside the Demised Premises”
containing at minimum the following information:

 

  a.

With respect to each trade constituting part of the External Tenant Work, the
request shall include a detailed narrative description of the proposed External
Tenant Work, dimensioned plans identifying penetrations, routing of the proposed
installations, elevations, sections, and a plan view of the proposed External
Tenant Work.

 

March 29, 2019



--------------------------------------------------------------------------------

  b.

A schedule detailing the work sequence and duration for each trade and the list
of subcontractors performing the External Tenant Work.

 

  c.

A list of all special inspections required to be performed.

 

  d.

All requirements for future access to perform maintenance and/or other follow up
work in the areas affected by the External Tenant Work.

 

  e.

The areas outside the demised premises that will be affected by the performance
of the External Tenant Work, including, but not limited to; to finishes that
will be disturbed, the means and timing of their replacement or restoration to
their original condition.

 

  f.

In the event the work will require access to another tenant’s premises, all work
must be coordinated with that tenant, subject to the provisions of that tenant’s
lease.

 

  g.

Two sets of electronic photos to document the existing condition of any area
outside the demised premises that will be affected by External Tenant Work.

 

  h.

Any other information reasonably requested by Landlord.

 

  i.

Landlord has the right to demand a deposit to cover costs associated with all
External Tenant Work.

 

3.

Provisions to inspect or review conditions of areas outside the demised premises
for the purpose of completing construction documents shall be made through
building management at least seventy-two (72) hours in advance. This may require
access after business hours. All costs shall be paid by the tenant.

EXTERNAL WORK DESIGN REQUIREMENTS

 

1.

All rough plumbing shall be designed and installed as close to the lower floor
ceiling slab as is reasonably practicable and otherwise in a manor reasonably
acceptable to Landlord that minimizes the impact thereof on any existing or
future occupant.

 

2.

Tenant’s consultant shall prepare a detailed plan of proposed lower floor
plumbing runs, dimensioned from fixed building elements such as columns, walls,
etc. The survey and plan shall also include finished pipe size, hanger location,
height AFF, distance below slab, locations requiring access, distance from
operating mechanical equipment, and other pertinent information. The survey must
be submitted to the Landlord’s for review and comment by the Landlord’s
consultant prior to performing any installation.

 

3.

As practicable, plumbing shall be designed to run to common drain lines to
minimize slab penetrations and rough plumbing in the lower floor ceiling.

 

4.

All electrical work shall be designed and installed as close to the lower floor
ceiling slab as is reasonably practicable and otherwise in a manor reasonably
acceptable to Landlord that minimizes the impact thereof on any existing or
future occupant.

 

5.

Tenant’s consultant shall prepare a detailed plan of proposed lower floor
electrical runs, including pull boxes, etc., dimensioned from fixed building
elements such as columns, walls, etc. The survey and plan shall also include
finished conduit size, hanger location, height AFF, distance below slab,
locations requiring access, distance from operating mechanical equipment, and
other pertinent information. The survey must be submitted to the Landlord’s for
review by the Landlord’s consultant for review and comment prior to performing
any installation.

 

6.

Landlord shall promptly review Tenant’s Request to Perform Work Outside the
Demised Premises and all reasonable, out-of-pocket costs incurred by Landlord in
reviewing Tenant’s submissions shall be paid by Tenant, upon demand by Landlord.
Tenant shall not perform any External Tenant Work without Landlord’s prior
written consent, which Landlord may withhold in its sole discretion. All
External Tenant Work is subject to the provisions of existing leases in the
building.

DUE DILIGENCE DURING LEASE NEGOTIATIONS

 

1.

Provided prior consent is given by Landlord, and Tenant is in compliance with
all Landlord requirements, Landlord may permit Tenant to undertake due diligence
activities or seek preliminary feedback on their construction or alteration
plans.

SITE VISITS AND EARLY ACCESS

 

1.

The Tenant may request an escorted site visit to conduct a non-invasive site
survey by Tenant’s licensed design professionals.

 

2.

All personnel requesting access to the premises must submit a request for early
access along with insurance and a signed indemnity agreement. Access to the
premises may be arranged with the building management representative.

 

3.

In the event the request includes intrusive due diligence, the Tenant’s
authorized representative or Architect or Engineer of Record (A/EOR) shall
submit a letter on their letterhead requesting access to perform further
inspection including but not limited to; the purpose, a description of the
proposed work, sketches or drawings detailing investigative procedures and
restoration plan, protection, anticipated duration, and proposed contractor.
Tenant will be responsible for the cost of any corrective work or damage to any
portions of the building as a result of Tenant’s investigative work.

 

March 29, 2019



--------------------------------------------------------------------------------

4.

Before commencing intrusive survey works, Tenant will undertake a photographic
record of prior condition of the property and shall provide a copy to the
Landlord.

ARCHITECT OF RECORD/ENGINEER OF RECORD (A/EOR)

 

1.

Landlord requires the Tenant to identify an Architect or Engineer of Record
(A/EOR).

 

2.

Landlord requires that the Tenant establish agreements with their consultants to
provide services to meet with requirements of the lease and this agreement.
Landlord requires the Tenant to identify a qualified lead consultant to be the
A/EOR. The ultimate responsibility for engineering design and building code
compliance always remains with the A/EOR who prepares the design and
construction documents. The A/EOR is required to follow all procedures for the
Tenant construction and alteration process and to ensure that all design and
construction is compliant with governing code and Landlord approved construction
plans.

 

3.

Specific responsibilities of the A/EOR (or where applicable Tenant’s authorized
representative) include, but are not limited to:

DURING THE DESIGN PHASE

 

  a.

Preparing and submitting all design and construction documents, such as
drawings, reports, computations and specifications, required in connection with
the proposed construction in accordance with governing federal, state, and city
code, and Landlord standards and guidelines.

 

  b.

Coordinating document preparation among all other consultants when multiple
design professionals are involved in a project.

DURING THE CONSTRUCTION PHASE

 

  a.

Adequately inspecting and monitoring the work.

 

  b.

Ensuring the contractor constructs work in accordance with building code and
Landlord approved plans and specifications.

 

  c.

Submitting information to the Landlord for review of any field changes.

 

  d.

Scheduling and ensuring that all special inspections and tests are performed as
required by building code.

 

  e.

Submitting record documents.

CONSTRUCTION MANAGER, GENERAL CONTRACTOR, SUBCONTRACTORS

 

1.

Tenant shall submit to Landlord an AIA A305 Contractor Qualification Statement
for both the proposed construction manager and general contractor.

 

2.

The general contractor and all subcontractors must be bondable and meet all
state and local licensing and insurance requirements.

 

3.

Tenant shall submit a list of all contractors, subcontractors, and suppliers,
for Landlord’s prior review and approval.

 

4.

Vendors listed in Exhibit “D” (Landlord’s List of Disapproved Vendors) are not
permitted to be used on projects at this property.

 

5.

Tenant shall use Landlord’s designated contractors for any work affecting the
structure of the building and/or the building’s mechanical, plumbing, electrical
emergency, life safety, and/or fire systems, unless expressly waived by Landlord
in writing. Refer to Exhibit “C” (Owners Required Vendors and Consultants).

 

6.

All contractors must be licensed locally and shall abide by all the laws,
restrictions, and requirements of all governing agencies, including, but not
limited to, the following: city codes, ordinances, building permit requirements,
OSHA, NFPA, EPA, etc.

 

7.

Landlord requires that Tenant establish agreements with its contractor to
provide services to meet with requirements of the Landlord’s consent to alter.

 

8.

The role of the contractor applies to the prime contractor appointed by the
Tenant, or to the Tenant’s representative where a contractor is not engaged.

 

9.

Specific responsibilities of the contractor include, but are not limited to:

 

  a.

Submitting requisite insurance documents before start of construction.

 

  b.

Carrying out the construction work in accordance with the Landlord-approved
drawings issued by the A/ EOR.

 

  c.

Providing contractor’s means and methods.

 

  d.

Submitting an environmental management plan and waste management plan, as
applicable.

 

  e.

Submitting a health and safety plan signed by an officer of the general
contractor, site safety manager, or competent person.

 

March 29, 2019



--------------------------------------------------------------------------------

  f.

Ensuring compliance with the health and safety plan and maintaining a safe
construction site in compliance with all applicable laws and regulations.

 

  g.

Submitting a security plan, as necessary for Landlord’s approval.

 

  h.

Developing and maintaining the project schedule, in coordination with the A/EOR.

 

  i.

Coordinating all construction activities and contractors.

 

  j.

Maintaining a set of current Landlord and DOB approved construction documents
on-site at all times.

 

  k.

Implementing an appropriate quality control program.

 

  I.

Obtaining all construction permits (cutting and burning permits, hot work
permits, etc.).

 

  m.

Maintaining a record of all field changes and informing Landlord and A/EOR of
all field changes as soon as they arise

 

  n.

Complying with all construction guidance and rules as may be applicable to the
project (facility rules, federal regulations, Landlord rules and regulations for
construction, or other) and ensuring all sub-contractors are in compliance as
well

 

  o.

Working in harmony with all labor.

 

  p.

Providing inspection support and ensuring appropriate personnel are available
and present to conduct the required inspection testing.

 

  q.

Ensuring timely payments to subcontractors and material suppliers, and obtaining
notarized unconditional lien waivers from each subcontractor and their
subcontractors and material suppliers.

 

  r.

Tenant is required to keep the project lien free and notify the Landlord in the
event of any instance where payments to subcontractors or material suppliers are
delayed or withheld.

PRE-CONSTRUCTION ACTIVITIES

 

1.

Prior to mobilizations, Tenant’s representative shall be responsible to arrange
a pre-construction job site meeting with Tenant’s design team, general
contractor, project manager, project superintendent, and Landlord’s management
team and design professionals.

 

2.

Without limitation, no less than forty-eight (48) hours prior to mobilization
for Tenant’s work, Tenant shall submit to Landlord’s in a single package
consisting of:

 

  a.

All required governmental approvals, including building permit and all other
applicable permits.

 

  b.

Project contact sheet with 24-hour emergency telephone numbers, listing the
Tenant’s representative, construction manager, general contractor, project
manager, site superintendent, all Tenant’s consultant’s/design professionals,
filing representative, subcontractors, equipment and material suppliers that
will be delivering materials to site of working onsite in any capacity. The list
shall include company name, license number, trade, and full contact information
for each.

 

  c.

Certificate(s) of insurance required by the Lease or Early Access Agreement and
applicable laws, in the format outlined in the insurance section.

 

  d.

Prior to work commencement, a job safety plan, and where applicable a
construction logistics plan, must be submitted for review and approval by
Landlord.

 

  e.

A copy of these rules and regulations signed and dated by the Tenant’s
authorized representative and general contractor.

WITHOUT LIMITATION, TENANT’S WORK SHALL NOT COMMENCE UNTIL:

 

1.

Tenant has received Landlord’s written approval of Tenant’s drawings and
specifications, and Tenant’s contractor has acknowledged in writing its receipt
and review of the executed lease and consent to alter documents governing the
approval to perform alterations;

 

2.

Tenant has advised Landlord of the actual commencement date of construction, the
estimated date of substantial completion of Tenant’s work, and a “Gantt”
schedule detailing the project construction activities and timeline.

 

3.

All protection as required per this document has been installed and approved by
Landlord’s representative.

 

4.

Tenant and/or Tenant’s contractor has obtained and posted in a prominent place
within the leased premises a building permit and all other applicable permits,
and provided Landlord with copy of same.

CONSTRUCTION PERMITS

 

1.

The contractor must obtain permits when required from the Landlord prior to
commencing construction.

 

2.

Cutting and Welding Permits: for a burning permit, the individual must have a
Fire Department Permit or Certificate of Fitness for Burning from the
appropriate local authority. Requirements are the same for a non-structural
welding permit. For a structural welding permit, a local Building Department
license for welding or AWS certified permit is required.

 

3.

Hot Work Permits: the hot work permit must be obtained on a daily basis.

 

March 29, 2019



--------------------------------------------------------------------------------

FIELD CHANGES AND RE-SUBMITTAL REQUIREMENTS

 

1.

Tenant must bring proposed changes from the approved construction documents to
the attention of the Landlord for review and approval prior to performing any
work that deviates from the Landlord approved plans.

CONSTRUCTION PHASE

 

1.

From project initiation to project close-out, all construction and alteration
work is required to conform to applicable Federal, State and local building
codes, statutes, and regulations, and applicable Federal, State and local health
and safety requirements.

 

2.

The Landlord’s representative is the Tenant’s main point of contact during the
construction phase. Throughout the construction phase, the Tenant must provide
weekly updates on project milestones, scheduled activities and any problems or
field changes that arise on the project.

 

3.

Construction is limited to the Landlord approved construction documents. The
contractor and A/EOR must abide by all Landlord’s construction guidance and
rules as may be applicable to the project.

 

4.

The contractor must maintain a set of current Landlord approved construction
documents on site at all times.

PRE-CONSTRUCTION MEETING

 

1.

Once the Tenant has Landlord’s consent to alter, the Tenant must schedule a
pre-construction meeting with Tenant’s general contractor, key sub-contractors,
project manager, project site super, A/EOR, Landlord’s representative and
consultants.

 

2.

The agenda for the pre-construction meeting is to review the rules and
requirements for construction, the scope of the planned activities, the
construction schedule and any staging plans.

 

3.

Tenant should be prepared to issue to Landlord two (2) sets of all required
preconstruction submittals included but not limited to; a project contact list
including all involved parties, their role in the project, and their 24-hour
emergency numbers and full contact information, construction schedule, project
permits and tracking sheet, insurance certificates and tracking sheet, and other
requirements and procedures.

 

4.

The construction schedule shall contain start and completion dates, anticipated
dates of special inspections, partial or final inspections, grand opening
events, or other key milestones.

 

5.

Proposed project hours of work.

 

6.

A review of all proposed construction staging areas, haul routes and delivery
routes.

 

7.

Health and safety plan, including subcontract compliance.

 

8.

Environmental management plan (as applicable).

 

9.

Waste management plan (as applicable).

 

10.

Security plan for the demised premises.

 

11.

List of all applicable special inspections.

SPECIALIZED WORK REQUIREMENTS

PENETRATIONS, CORE DRILLING, SLAB OPENINGS, TRENCHING

 

1.

Tenant shall engage a third party surveying firm approved by Landlord, utilizing
non-destructive ground penetrating radar, to perform a survey of all locations
where work to slab is proposed. The survey shall identify the locations of
reinforcing steel, detection of embedded electrical and plumbing services, post
tension cables, etc. Tenant’s consultant shall prepare a drawing identifying all
proposed openings by type and location, with centers and perimeters dimensioned
from fixed building elements such as columns, walls, etc. The survey and plan
shall also include a survey of the lower floor ceiling slab that identities any
existing trenching, or conditions of concern in the vicinity of the proposed
work. Tenant’s consultant shall prepare a photographic survey of the floor below
identifying the relationship of proposed work in relation to existing
conditions. On the Tenant’s floor slab, all areas of work shall be marked in
orange spray paint. The survey must be submitted to the Landlord for review by
Landlord’s consultant for review and comment prior to any core drilling taking
place.

 

March 29, 2019



--------------------------------------------------------------------------------

2.

No penetration or other structural modification shall be permitted without the
approval of the building structural engineer. Drilling into or penetrate of
building structural beams for hanging of mechanical equipment, piping, ductwork,
or any other equipment, is not permitted prior to a field inspection and review
by the Landlord’s structural engineer.

 

3.

All penetrations and opening must be covered as practical, and protected with
proper OSHA-approved fall and trip protection, and maintain required fire
ratings.

 

4.

Core drilling, chopping, the use of pneumatic and electrical tools, or any other
noise producing equipment shall not be during business hours.

STRUCTURAL ALTERATIONS

 

1.

All alterations and/or additions and reinforcements to Landlord’s structures to
accommodate Tenant’s Work shall be accomplished by Tenant, subject to prior
written approval by Landlord.

 

2.

Structural steel and miscellaneous iron shop drawings and specifications must be
submitted for review by Landlord’s consultants, and Landlord’s written approval
prior to proceeding with structural work. Shop drawings shall include erection
diagram(s) location proposed new work, connections to existing structure, and
all details of proposed new work.

ALTERATIONS IMPACTING ROOF, FAÇADE, OR BUILDING ENVELOPE

 

1.

All work on roofing, façade, or building envelope shall be scheduled and
performed by Landlord’s contractor at Tenant’s sole cost and expense. Tenant
shall submit for Landlord’s review and written approval, shop drawings detailing
work scope of all proposed new work, including contractor and manufacturer
warranties.

WELDING/CUTTING TORCH USE

 

1.

At no time is any welding, cutting torch, or any open flame tool to be used in
the building without prior approval in the form of a hot work permit. Hot work
permit applications may be obtained from the Landlord’s representative. If
approval is granted, the contractor must coordinate the timing with the
Landlord’s representative, 48 hours before the work begins, and must have an
appropriate fire extinguisher present in the work area at all times that the
equipment is in use. All hot work is to be performed on overtime. Prior
arrangements for elevator use to deliver hot work equipment is required.

NOXIOUS ODORS

 

1.

Contractor shall submit manufacturer’s data on all products with the potential
to cause noxious odors or fumes before use. Those products deemed detrimental to
the office environment must be used under controlled conditions with proper
ventilation and any necessary personnel protection provided after normal working
hours. Failure to coordinate the use of such products with Landlord’s
representative shall result in removal of the contractor from the project. All
claims for injury and damage as a result of the contractor’s use of such
products shall be the contractor’s sole responsibility to defend.

USE OF VARNISHES/LACQUER IN THE BUILDING

 

1.

No varnishes, lacquers, or other similar odor producing products are to be used
in the building. This type of work should be done off premises.

HAZARDOUS MATERIALS

 

1.

Hazardous materials may not be brought onto, or stored, on the premises until
obtaining written permission from the Landlord’s representative. Permission not
be given unless such material is properly stored in appropriate containers,
(i.e., flammable liquid cabinet) and all required permits are obtained from the
governing authority. Hazardous materials are defined, but not limited to, the
following:

 

  •  

Flammable liquids

 

  •  

Cryogenics

 

  •  

Pressurized gases

 

  •  

Liquefied gases

 

  •  

Combustible metals

 

  •  

Oxidizing agents

 

March 29, 2019



--------------------------------------------------------------------------------

  •  

Flammable solids

 

  •  

Radioactive materials/explosives

Contractor shall provide to the Landlord’s representative, prior to the start of
construction, a complete MSDS binder for all chemicals used on the job.

FLAMMABLE AND COMBUSTIBLE LIQUIDS

 

1.

The following guidelines shall apply to all work performed:

 

  a.

The user shall make every effort to use alternate non-flammable and/or
non-combustible liquids whenever possible.

 

  b.

If alternate liquids are unavailable for the work to be performed, then the
feasibility of removing the work from the building and performing it in an
off-site shop shall be investigated.

 

  c.

If the requirements of (a) and (b) above cannot be implemented and the work must
be performed in-place using flammable or combustible liquids, then the user
shall submit a formal flammable liquids work procedure to Landlord’s
representative for review.

 

2.

The user shall submit a flammable liquids work procedure for any work to be
performed using flammable and/or combustible liquids to Landlord’s
representative. Work shall not proceed without specific approval of the work
procedure from Landlord’s representative. The procedure shall include the
following key elements as minimum:

 

  a.

Intended use and description of work to be performed.

 

  b.

Handling of material, including; type of packaging, size (volume) of containers,
transfer from container to container, etc.

 

  c.

Actual method of use including application methods, brush, spray, rag, etc.

 

  d.

Assignment of dedicated fire watch with adequate firefighting equipment.

 

  e.

Manufacturer’s instructions for use.

 

  f.

Ventilation of area where material to be used, extractors, etc.

 

  g.

Use of signage and barricades.

 

  h.

Emergency phone numbers.

 

3.

Material Safety Data Sheets for all material used. Procedure should specifically
address the following sections of the MSDS:

 

  a.

Section IV - Fire and explosion hazard data

 

  b.

Section VII - Precautions for safe handling and use

 

  c.

Section VIII - Control measures

 

4.

The storage of flammable and/or combustible materials. This shall be addressed
in one of the following manners listed in order of preference:

 

  a.

Remove all materials from site at end of each work day.

 

  b.

Store on property in flammable material storage room, if available.

 

  c.

Store in approved flammable material safety locker on site.

 

5.

As an attachment to the procedure the use shall submit an affidavit stating that
they have a safety and hazard communication program, with training, as required
by OSHA. Landlord’s representative is responsible for providing adequate
supervision of work to insure that all provisions of the approved procedures are
being adhered to and that the work is being performed in a safe and prudent
manner.

OSHA REQUIREMENTS

Contractor shall perform all work in a safe and prudent manner and shall comply
fully with all OSHA requirements including:

 

  a.

Hazard communication (Contractor shall provide Landlord with a complete set of
MSD Sheets for all hazardous materials to be use in connection with the work).

 

  b.

Lockout/tag out

 

  c.

Fall protection

 

  d.

Permit required confined space entry

 

  e.

Assured grounding

Contractor shall provide for its employees and shall require his employees’ use
of such personal protective equipment as may be required to perform their work
in a safe manner.

 

March 29, 2019



--------------------------------------------------------------------------------

INSURANCE REQUIREMENTS

 

1.

Tenant shall require the A/EOR, construction manager, contractor, and all
subcontractors to maintain insurance coverage while accessing, or performing
work on the premises. A certificate of insurance evidencing the coverage, naming
the additional insured, along with all insurance endorsements from each
insurance provider, shall be delivered to Landlord prior to commencement of the
work. Refer to Exhibit “A” Insurance Requirements, for site specific insurance.

 

2.

Certificates shall be provided along with a completed insurance tracking matrix
containing all pertinent information from each certificate of insurance. Each
time a new or replacement certificate is submitted to the Landlord, an updated
insurance tracking matrix must be submitted. Refer to Exhibit “B” for a sample
insurance tracking matrix.

 

3.

The insurance tracking matrix will be utilized by the building security
contractor to determine which vendors and consultants will be permitted on site.
It is critical that the Tenant’s representative maintains an accurate and up to
date insurance tracking matrix.

Prior to start of work, certificates of insurance and all insurance endorsement
certificates from each insurance provider are required to be delivered from all
vendors, consultants, Tenant’s representatives, contractors and subcontractors,
evidencing the following coverage:

 

1.

Workers compensation insurance, for all personnel accessing the premises.

Employer’s liability insurance.

Commercial general liability insurance (including contractual coverage).

 

2.

Personal injury.

Property damage, including fire.

Automobile liability.

General aggregate, including primary and umbrella policies; refer to Exhibit “B”
Insurance Requirements, for site specific insurance.

GENERAL NOTES

CONSTRUCTION MATERIAL DELIVERIES

 

1.

All deliveries related to construction activity must be scheduled through the
building management office a minimum of seventy-two (72) hours in advance, i.e.,
three (3) business days prior to the planned delivery date. Landlord’s assumes
no liability for failure of freight elevator to be unavailable due to
deficiencies beyond Landlord’s control.

 

2.

Construction materials shall be delivered to the job in proper containers and
shall be stored in the Tenant work area. Materials must not be stored in public
areas (i.e., freight lobbies, loading dock areas, public corridors.) All
deliveries are to be made through the freight elevator. All construction
personnel must access the building through the freight elevators. Construction
personnel shall not enter the main lobby or use the passenger elevators.

 

3.

Procedures for moving construction material and furniture:

 

  a.

Schedule with building management office at least seventy-two (72) hours in
advance of required date for moving materials.

 

  b.

Large and oversized deliveries must be scheduled for delivery during
non-business hours. Service elevator scheduling is done on a “first come, first
served basis”. Building management reserves the right to stop any deliveries
being made during the day which impede the normal operation of the service
elevators.

 

  c.

Any oversized deliveries which require opening the freight elevator top or hatch
will require the services of an elevator mechanic, whose time will be billed to
the Tenant at the prevailing rate.

 

  d.

A security guard is required to be on duty whenever the loading dock door is
open for an extended period of time, outside business hours. A service elevator
operator is required whenever the freight elevator is needed. Arrangements for
security guards and for service elevator operators are to be requested through
the building management office.

 

  e.

Building management will bill Tenant at the prevailing rates for; overtime work
standby building personnel, elevator operator, operating engineer, security
guard, and any services associated with material deliveries and construction
debris removal, other services provided during construction. Contact building
management for a copy of the prevailing rates.

 

March 29, 2019



--------------------------------------------------------------------------------

TRASH RECEPTACLE AREAS

 

1.

Construction debris must be removed from the site continuously and not be left
to accumulate.

 

2.

Tenant/Tenant’s contractor shall be responsible for any violations or fines
incurred, for example, construction materials or debris left on the street.

EQUIPMENT USE PERMITS

 

1.

Tenant and Tenant’s contractor are responsible to file and obtain equipment use
permits for all HVAC units (or any other equipment requiring equipment use
permits) installed, and file for removal of any disconnected equipment, and
obtain an amended equipment use permit listing for that floor.

DEMOLITION

 

1.

All demolition work, including the removal of debris both construction and
demolition will occur only during the following hours.

 

  •  

Monday through Friday, 6:00 a.m. through 7:30 a.m.

 

  •  

Monday through Friday, 6:00 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

TEMPORARY PARTITIONS

 

1.

All temporary partitions must be constructed slab to slab with sound blanket and
paint only during the following hours:

 

  •  

Monday through Friday, 6:00 a.m. through 7:30 a.m.

 

  •  

Monday through Friday, 6:00 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

PROTECTION

 

1.

The Contractor will be responsible for protection of all building finishes and
equipment with the following:

 

  a.

Carpet must be protected with one (1) layer of heavy construction paper and one
(1) layer of Masonite, along with one (1) layer of Filmtec on the top layer.

 

  b.

Walls to be protected with one (1) layer of construction paper and one (1) layer
of Masonite.

 

  c.

Equipment and furniture must be thoroughly covered with fire retardant plastic
and one (1) layer of Masonite.

 

  d.

Window convector units during demo and all phases of construction must be
covered with a double layer of plastic and Masonite.

 

  e.

Prior to demo contractor must remove and or bag all smoke detectors, strobes,
and speakers.

DELIVERIES AND REMOVALS OF CONSTRUCTION MATERIALS AND TRASH

 

1.

Deliveries and removals of construction material, equipment, containers, etc.,
is permitted to be performed only during the following times:

 

  •  

Monday through Friday, 6:00 a.m. through 7:30 a.m.

 

  •  

Monday through Friday, 5:00 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

NOISE CREATING WORK

 

1.

All noise creating work including; demolition, core drilling, drilling, use of
hammer drills, is permitted to be performed only during the following times:

 

March 29, 2019



--------------------------------------------------------------------------------

  •  

Monday through Friday, 6:00 a.m. through 7:30 a.m.

 

  •  

Monday through Friday, 7:00 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

WORK TO LOBBIES, CORRIDORS AND RESTROOMS

 

1.

All work performed in these areas is permitted to be performed only during the
following times:

 

  •  

Monday through Friday, 7:00 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

REFINISHING

 

1.

All refinishing or toxic work will be performed during the following times:

 

  •  

Saturday and Sunday, 7:00 a.m. through 11:59 p.m.

TIE-IN TO BUILDING SYSTEMS

 

1.

New electric panels and transformers must be installed using compression lugs
and only during the following times:

 

  •  

Saturday and Sunday, 7:30 a.m. through 4:30 p.m.

HVAC TIE-IN TO MAIN DUCT SYSTEMS:

 

1.

Tie ins will be performed only during the following times:

 

  •  

Monday through Friday, 6:30 p.m. through 11:59

 

  •  

Saturday and Sunday, 7:00 a.m. through 5:00 p.m.

TIE-IN TO CHILLED WATER, CONDENSER WATER, AND HOT AND COLD WATER SYSTEMS:

 

1.

Tie-ins will be performed only during the following times:

 

  •  

Saturday and Sunday, 7:00 a.m. through 5:00 p.m.

TIE-IN TO SPRINKLER MAIN SYSTEM:

 

1.

Tie ins will be performed only during the following times:

 

  •  

Friday, 7:30 p.m. through 11:59 p.m.

 

  •  

Saturday and Sunday, 8:00 a.m. through 4:00 p.m.

NYC. WELDING OR SOLDERING CERTIFICATE

 

1.

Contractor will have a certified welding and soldering contractor perform all
welding or soldering work. A copy of the N.Y. City welding and soldering
certificate will be posted on the job site prior to staring any work, and copy
of these certificates will be presented to the building management office and
building chief engineer.

 

March 29, 2019



--------------------------------------------------------------------------------

NYC. FIRE GUARD CERTIFICATE

 

1.

Contractor will have a certified fire guard certificate holder on duty any time
there is any welding, brazing or soldering on the premises. Copy of the N.Y.
City fire guard certificate will be posted on the job site prior to the start of
any work and copy of these certificates will be delivered to the building
management office.

CLEANED AND TIGHTENED FEEDER PANELS

 

1.

Electrical contractor is responsible for the following:

 

  a.

Cleaning and tightening (re-torquing) of all connections from existing feeders
to any new panel or circuit, or panels that have had work performed on. In
addition, the contractor shall take load readings and infrared heat scans on
panel before and after start of electrical work to the panel, and provide a
detail report to the building management office. Cleaning, tightening, and
re-torqueing, is required to be performed during non-business hours.

REMOVAL OF FIRE ALARM DEVICES

 

1.

Tenant’s electrical contractor is responsible for the following:

 

  a.

Safely directing the removal of all fire alarm equipment and pulling back any
wiring to the nearest column or core (i.e. speakers, strobes, smoke detectors,
and door hold open devices prior to demo).

BUILDING FIRE ALARM

 

1.

Tenant’s electrical contractor will be responsible faults to any fire alarm
wiring, strobes, speakers, and other devices, that result in an alarm condition,
due to contractor’s work. Tenant and Tenant’s contractor will be responsible for
all cost associated with correcting the fault condition.

 

Tenant:                                     
                                                            Tenant
Representative:                                                                
By:                                          
                                                             By:
                                         
                                                       Name:
                                         
                                                        Name:
                                         
                                                  Title:
                                         
                                                          Title:
                                         
                                                    Email:
                                         
                                                        Email:
                                         
                                                  Phone:
                                         
                                                        Phone:
                                         
                                                  Tenant’s Contractor:
                                                                           By:
                                         
                                                             Name:
                                         
                                                        Title:
                                         
                                                           Email:
                                         
                                                        Phone:
                                         
                                                        

 

March 29, 2019



--------------------------------------------------------------------------------

EXHIBIT A

INSURANCE REQUIREMENTS

 

March 29, 2019



--------------------------------------------------------------------------------

LOGO [g681758dsp050.jpg]

ACORD DATE (MM/DD/YY) CERTIFICATE OF LIABILITY INSURANCE PRODUCER THIS
CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON
THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. INSURERS AFFORDING COVERAGE INSURER A:
INSURED INSURERS: INSURERC: INSURERD: [CONTRACTOR NAME] INSURER E: INSURER F:
COVERAGES THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED
NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOT WITHSTANDING ANY REQUIREMENT.
TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. INSR
POLICY EFFECTIVE POLICY EXPIRATION LTR. TYPE OF INSURANCE POLICY NUMBER DATE
(MM/DD/YY) DATE (MM/DD/YY) LIMITS ,...GENERAL __ LIABILITY EACH OCCURRENCE
$1,000,000 ~COMMERCIAL GENERAL LIABILITY FIRE DAMAGE (ANY ONE FIRE) $100,000
]ctAJMS MADE ~OCCUR MED EXP (ANY ONE PERSON) $5,000 PERSONAL & ADV INJURY
$1,000,000 >--- CLANS MADE POLICY GENERAL AGGREGATE $2,000,000 GEl’orL AGGREGATE
LIMIT APPLIES PER: PRODUCTS - COMP/OP AGG $1,000,000 llPOLICY lxlJoB PER
OCCURRENCE/AGGREGATE AUTOMOBILE LIABILITY ,...__ COMBINED SINGLE LIMIT $1 000
000 ,... X__ AfN AUTO ALL OWNED AUTOS BODILY INJURY - (Per pe~on) SCHEDULE AUTOS
y HIRED AUTOS BODILY INJURY (Per a~denl) ~NON-OWNED AUTOS PROPERTY DAMAGE ltPer
accldenl) GARAGE LIABILITY AUTO ONLY - EA ACCIDENT :=JANY AUTO OTHER THAN AUTO
ONLY: EACH ACCIDENT AGGREGATE EXCESS LIABILITY I UMBRELLA EACH OCCURRENCE
$5,000,000 ~OCCUR OctAJMS MADE AGGREGATE $5,000,000 ~DEDUCTIBLE RETENTION s NTE
S10,000 WORKERS COMPENSATION STAT UTORY FOR NY STAT E OWNED COM PANY. WC
STATI.ITORY LIMITS STATUTORY IF NOT NY STATE OWNED, A STATE I OTHER ANO
INSURANCE FUND CERTIFICATE MUST BE E.L. EACH ACCIDENT $600,000 PROVIDED. E.L.
DISEASE - EA EMPLOYEE $600,000 EMPLOYERS” LIABILITY E.L. DISEASE - POLICY LIMIT
$600,000 OTHER DESCRIPTION OF OPERATIONS/LOCATIONSNEHICLES/EXCLUSIONS ADDED BY
ENDORSEMENT/SPECIAL PROVISIONS Job Site: 400 Madison Avenue RE: WORK PERFORMED
BY THE NAMED INSURED, THE FOLLOWING ARE LISTED AS ADDITIONAL INSUREDS ON THE
GENERAL LIABILITY: ADDITIONAL INSURED: DAISHIN SECURITIES CO., LTD.; DAISHIN
AMERICA LLC; DAISHIN AMERICA TENANT LLC; DS378WEA LLC; DA400MGR LLC; INVEST400MA
LLC; DS400 LLC; DS4000WNER LLC; KOOKMIN BANK, ACTING AS TRUSTEE OF DISCOVERY US
MANHATTAN 400MAFUND; MIDLAND NATIONAL LIFE INSURANCE COMPANY; WILLIAM MACKLOWE
COMPANY LLC; MACKLOWE MANAGEMENT LLC; MACKLOWE MANAGEMENT CO., INC; AND ALL
THEIR RESPECTIVE PARTNERS, OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, HEIRS,
AGENTS, SUCCESSORS, ASSIGNEES, AND ANY OWNED, CONTROLLED, AFFILIATED SUBSIDIARY
COMPANY OR CORPORATION NOW EXISTING, HEREAFTER CONSTITUTED, AS THEIR INTEREST
MAY APPEAR, ARE ADDITIONAL INSURED, AND SUBROGATION IS WAIVED AND SUBJECT TO
POLICY TERMS AND CONDITIONS. CERTIFICATE HOLDER I I ADDITIONAL INSURED; INSURER
LETIER; CANCELLATION SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION Macklowe Management LLC as Agent for DATE THEREOF. THE
ISSUING COMPANY WILL ENDEAVOR TO MAIL JO DAYS WRITTEN DS4000WNER LLC NOTICE TO
THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL 400 Madison
Avenue IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER. ITS
AGENTS OR New York, NY 10017 REPRESENTATIVES. AUTHORIZED REPRESENTATIVIE
ACOf\D211..Sf1117) ACORD CON’OAATION 1HI



--------------------------------------------------------------------------------

EXHIBIT B

SAMPLE INSURANCE TRACKING MATRIX

 

March 29, 2019



--------------------------------------------------------------------------------

LOGO [g681758dsp052.jpg]

SAMPLE INSURANCE TRACKING MATRIX



--------------------------------------------------------------------------------

EXHIBIT C

OWNER’S REQUIRED VENDORS AND CONSULTANTS

Owner’s Required Vendor

Fire Alarm Vendor

Firecom Inc.

39-27 59th Street

Woodside, NY 11377

(718) 899-6100

 

March 29, 2019



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD’S LIST OF DISAPPROVED VENDORS

 

March 29, 2019



--------------------------------------------------------------------------------

DISAPPROVED VENDORS

400 MADISON AVENUE

2019

 

Trade Service Provided

 

Vendor Name

 

Contact

 

Telephone #

 

Mobile #

 

Email

 

Address

 

City

 

State

 

Zip

Architectural Metal Glass Storefront

 

Diversified Glass & Storefronts Inc.

  Sean   Quin              

Architectural Metal Glass Storefront

 

Doortec

      (718) 567-2730       303 Martin Street   River Vale   NJ   7675

Architectural Metal Glass Storefront

 

Premier Glass

  Travis   Law              

Concrete

 

Hudson Concrete

  Paul   Huneck     (646) 645-4043   paulh@hudsonconcrete.com   4751 33rd Street
  Long Island City   NY   11101

Ductwork

 

Allure Sheet Metal

  Richard   Kern   (631) 588-0220     richard@alluremetalworks.com   10
Fleetwood Ct.   Ronkonkoma   NY   11779

Electrical Services

 

K-10 Electric

  Tyson     (718) 448-1237   (917) 767-4992   tyson@k10electric.com   54 Palmer
Avenue   Staten Island   NY   10302

Electrical Services

 

Rainbow Electric

  Al   Dattolo   (718) 521-0926       76-18 Rockaway Blvd.   Woodhaven   NY  
11421

Electrical Services

 

Leader Electric

  Neil   Fairey   (212) 655-0600     info@leadelectric.com   410 W. 127th Street
  New York   NY   10027

Electrical Services

 

Nead Electric

  Joseph   Gusera   201-460-5200   551-206-1609   jgusera@neadelectric.com   187
East Union Avenue   East Rutherford   NJ   07073

General Contracting

 

ABMG General Contracting Corp.

      (845) 569-1502       375 Fullerton Avenue   Newburgh   NY   12550

General Contracting

 

P. O’Connor & Sons, Inc.

      (516) 216-1256       940 Roosevelt Street   Franklin Sq.   NY   11010

General Contracting

 

Aragon Construction

  Alex   Getelman   (212) 937-9600       142 West 57th Street, #9   New York  
NY   10019

General Contracting

 

Vanguard Construction & Development Co. Inc.

  Michael   Strauss   (212) 279-2532   (917) 880-8894   mst@vanguardcon.com  
307 West 38th Street, #7   New York   NY   10018

General Contracting

 

Artisan

  James   Galvin              

General Contracting

 

Janic / Reniss Construction

  Anthony   Rotondaro               10710

General Contracting

 

Janic / Reniss Construction

  Jamie   Rotondaro              

General Contracting

 

AVS Construction Services Corp

  Anthony   Testa              

HVAC

 

MW Mechanical

  Mike   Wood     (917) 971-3810   mwood@m-wmechanical.com   62 S. 2nd Street  
Deer Park   NY   11729

HVAC

 

Cannon Mechanical Inc.

  Patrick   Gallagher   718-326-7500       75-17 Cooper Ave, 2fl   Glendale   NY
  11385

Metal & Glazing

 

Ridgway Metals

  Roy   Jones   (201) 445-4271   (201) 310-2194   ridgsport@aol.com   245-C
Braen Avenue   Wyckoff   NJ   7481



--------------------------------------------------------------------------------

Painting/Decorating/Drywall

 

Premier Wall

  Travis   Law   646-741-2100     travis@pwfronts.com   1000 Avenue of
the Americas   New York   NY   10018

Painting/Decorating/Drywall

 

M.A.B Decorating/ 711 NY Painting

  Ralph   Natale   718-807-7989   917-807-7898   ralph@nypainting.com   4112
24th Street   Long Island City   NY   11101

Plumbing

 

Tristate Plumbing Services

  Marc   Breslaw   212-563-0341       336 West 37 Street      

Roofing

 

Mand Restoration Corp

  Richard   Mand   (914) 234-2945   (646) 302-4479   rich@mandrestoration.com  
720B East 136th Street   Bronx   NY   10454

Structural Steel

 

AGL Industries

  Frank   Lofaso   (347) 916-0200   (917) 334-6968   frank@agl-industries.com  
59-12 57th Street   Maspeth   NY   11378

VCA Partitions Inc.

 

VCA Partitions Inc.

  Chris   Lusterino   516-594-5979   516-455-6807   vcapartitions@verizon.net  
2717A Oceanside Rd   Oceanside   NY   11572



--------------------------------------------------------------------------------

EXHIBIT E

List of Prohibited Contractors

[See Attached]

 

- 30 -



--------------------------------------------------------------------------------

DISAPPROVED VENDORS

400 MADISON AVENUE

2019

 

Trade Service Provided

 

Vendor Name

 

Contact

 

Telephone #

 

Mobile #

 

Email

 

Address

 

City

 

State

 

Zip

Architectural Metal Glass Storefront

 

Diversified Glass & Storefronts Inc.

  Sean   Quin              

Architectural Metal Glass Storefront

 

Doortec

      (718) 567-2730       303 Martin Street   River Vale   NJ   7675

Architectural Metal Glass Storefront

 

Premier Glass

  Travis   Law              

Concrete

 

Hudson Concrete

  Paul   Huneck     (646) 645-4043   paulh@hudsonconcrete.com   4751 33rd Street
  Long Island City   NY   11101

Ductwork

 

Allure Sheet Metal

  Richard   Kern   (631) 588-0220     richard@alluremetalworks.com   10
Fleetwood Ct.   Ronkonkoma   NY   11779

Electrical Services

 

K-10 Electric

  Tyson     (718) 448-1237   (917) 767-4992   tyson@k10electric.com   54 Palmer
Avenue   Staten Island   NY   10302

Electrical Services

 

Rainbow Electric

  Al   Dattolo   (718) 521-0926       76-18 Rockaway Blvd.   Woodhaven   NY  
11421

Electrical Services

 

Leader Electric

  Neil   Fairey   (212) 655-0600     info@leadelectric.com   410 W. 127th Street
  New York   NY   10027

Electrical Services

 

Nead Electric

  Joseph   Gusera   201-460-5200   551-206-1609   jgusera@neadelectric.com   187
East Union Avenue   East Rutherford   NJ   07073

General Contracting

 

ABMG General Contracting Corp.

      (845) 569-1502       375 Fullerton Avenue   Newburgh   NY   12550

General Contracting

 

P. O’Connor & Sons, Inc.

      (516) 216-1256       940 Roosevelt Street   Franklin Sq.   NY   11010

General Contracting

 

Aragon Construction

  Alex   Getelman   (212) 937-9600       142 West 57th Street, #9   New York  
NY   10019

General Contracting

 

Vanguard Construction & Development Co. Inc.

  Michael   Strauss   (212) 279-2532   (917) 880-8894   mst@vanguardcon.com  
307 West 38th Street, #7   New York   NY   10018

General Contracting

 

Artisan

  James   Galvin              

General Contracting

 

Janic / Reniss Construction

  Anthony   Rotondaro               10710

General Contracting

 

Janic / Reniss Construction

  Jamie   Rotondaro              

General Contracting

 

AVS Construction Services Corp

  Anthony   Testa              

HVAC

 

MW Mechanical

  Mike   Wood     (917) 971-3810   mwood@m-wmechanical.com   62 S. 2nd Street  
Deer Park   NY   11729

HVAC

 

Cannon Mechanical Inc.

  Patrick   Gallagher   718-326-7500       75-17 Cooper Ave, 2fl   Glendale   NY
  11385

Metal & Glazing

 

Ridgway Metals

  Roy   Jones   (201) 445-4271   (201) 310-2194   ridgsport@aol.com   245-C
Braen Avenue   Wyckoff   NJ   7481



--------------------------------------------------------------------------------

Painting/Decorating/Drywall

 

Premier Wall

  Travis   Law   646-741-2100     travis@pwfronts.com   1000 Avenue of the
Americas   New York   NY   10018

Painting/Decorating/Drywall

 

M.A.B Decorating/ 711 NY Painting

  Ralph   Natale   718-807-7989   917-807-7898   ralph@nypainting.com   4112
24th Street   Long Island City   NY   11101

Plumbing

 

Tristate Plumbing Services

  Marc   Breslaw   212-563-0341       336 West 37 Street      

Roofing

 

Mand Restoration Corp

  Richard   Mand   (914) 234-2945   (646) 302-4479   rich@mandrestoration.com  
720B East 136th Street   Bronx   NY   10454

Structural Steel

 

AGL Industries

  Frank   Lofaso   (347) 916-0200   (917) 334-6968   frank@agl-industries.com  
59-12 57th Street   Maspeth   NY   11378

VCA Partitions Inc.

 

VCA Partitions Inc.

  Chris   Lusterino   516-594-5979   516-455-6807   vcapartitions@verizon.net  
2717A Oceanside Rd   Oceanside   NY   11572



--------------------------------------------------------------------------------

EXHIBIT F

Contractor’s Required Insurance

[See Attached]

 

- 31 -



--------------------------------------------------------------------------------

LOGO [g681758dsp061.jpg]

ACORD DATE (MM/DD/YY) CERTIFICATE OF LIABILITY INSURANCE PRODUCER THIS
CERTIFICAlE IS ISSUED AS A MATIER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON
THE CERTIFICAlE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALlER THE
COVERAGE AFFORDED BY THE POLICIES BELOW. INSURERS AFFORDING COVERAGE INSURER A:
INSURED INSURERS: INSURERC: INSURERD: [CONTRACTOR NAME] INSURER E: INSURER F:
COVERAGES THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED
NAMED ABOVE FOR THE POLICY PERIOD INDICATED, NOT WITHSTANDING ANY REQUIREMENT,
TERM OR CONDITION OF ANY CONTRACTOR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. INSR
POLICY EFFECTIVE POLICY EXPIRATION LTR TYPE OF INSURANCE POLICY NUMBER DATE
(MM/DD/YY) DATE (MM/DD/YY) LIMITS ~NERALLIABILITY EACH OCCURRENCE $1,000,000 - X
COMMERCIAL GENERAL LIABILITY FIRE DAMAGE (ANY ONE FIRE) $100,000 - QcLAJMS MADE
~OCCUR MED EXP (ANY ONE PERSON) $5,000 PERSONAL & ADV INJURY $1,000,000 CLAJMS
MADE POUc:’f GENERAL AGGREGATE $2,000,000 - GEN’l AGGREGATE LIMIT APPLIES PER:
PRODUCTS - COMP/OP AGG $1 ,000,000 !POLICY fXlJoB PER OCCURRENCE/AGGREGATE
AUTOMOBILE LIABILITY - COMBINED SINGLE LIMIT $1 000 000 K.. fW( AUTO All OWNED
AUTOS BODILY INJURY - (Per person) SCHEDULE AUTOS x: HIRED AUTOS BODILY INJURY
(Per accldenl) K.. NON-OWNED AUTOS PROPERTY DAMAGE (Pet accldent) GARAGE
LIABILITY AUTO ONLY - EA ACCIDENT jANYAUTO OTHER THAN AUTO ONLY: EACH ACCIDENT
AGGREGATE EXCESS LIABILITY I UMBRELLA EACH OCCURRENCE $6,000,000 [JoccuR
Del.AIMS MADE AGGREGATE $6,000,000 :;;::iDEOUCTIBLE RETENTION s NTE $10,000
WORKERS COMPENSATION STATUTORY FOR NY STATE OWNED COMPANY. WC STATUTORY LIMITS
STATUTORY IF NOT NY STATE OWNED, A STATE I OTHER AND INSURANCE FUND CERTIFICATE
MUST BE E.L. EACH ACCIDENT $500,000 PROVIDED. E.L. DISEASE· EA EMPLOYEE $500,000
EMPLOYERS’ LIABILITY E.L. DISEASE · POLICY LIMIT $600,000 OTHER DESCRIPTION OF
OPERATIONS/LOCATIONSNEHICLESIEXCLUSIONS ADDED BY ENDORSEMENT/SPECIAL PROVISIONS
Job Site: 400 Madison Avenue RE: WORK PERFORMED BY THE NAMED INSURED, THE
FOLLOWING ARE LISTED AS ADDITIONAL INSUREDS ON THE GENERAL LIABILITY: ADDITIONAL
INSURED: DAIS HIN SECURITIES CO., LTD.; DAISHIN AMERICA LLC; DAIS HIN AMERICA
TENANT LLC; DS378WEA LLC; DA400MGR LLC; INVEST400MA LLC; DS400 LLC; DS4000WNER
LLC; KOOKMIN BANK, ACTING AS TRUSlEE OF DISCOVERY US MANHATTAN 400MAFUND;
MIDLAND NATIONAL LIFE INSURANCE COMPANY; WILLIAM MACKLOWE COMPANY LLC; MACKLOWE
MANAGEMENT LLC; MACKLOWE MANAGEMENT CO., INC; AND ALL THEIR RESPECTIVE PARTNERS,
OFFICERS, SHAREHOLDERS, DIRECTORS, EMPLOYEES, HEIRS, AGENTS, SUCCESSORS,
ASSIGNEES, AND ANY OWNED, CONTROLLED, AFFILIATED SUBSIDIARY COMPANY OR
CORPORATION NOW EXISTING, HEREAFTER CONSTITUTED, AS THEIR INlEREST MAY APPEAR,
ARE ADDITIONAL INSURED, AND SUBROGATION IS WAIVED AND SUBJECT TO POLICY TERMS
AND CONDITIONS. CERTIFICATE HOLDER I I ADDITIONAL INSURED; INSURER LETIER:
CANCELLATION SHOULD fW( OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
EXPIRATION Macklowe Management LLC as Agent for DATE THEREOF, THE ISSUING
COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITIEN DS4000WNER LLC NOTICE TOTHE
CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL 400 Madison
Avenue IMPOSE NO OBLIGATION OR LIAIBILITY OF ANY KIND UPON THE INSURER, ITS
AGENTS OR New York, NY 10017 REPRESENTATIVES. AUTHORIZED REPRESENTATIVE A.COM>
COfU”ORAl’IOH tlll